Exhibit 10.1

 

 

 

 

OFFICE

LEASE AGREEMENT

 

 

 

 

 

LANDLORD:

SHIGO 10 PO OWNER LLC

TENANT:

ALBIREO PHARMA, INC.

BUILDING ADDRESS:

10 POST OFFICE SQUARE, BOSTON, MA

 

 

 

 

 

 

 

 

 

 

 

SUBMISSION -- NOT AN OPTION

 

 

 

THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND NEGOTIATION DOES NOT CONSTITUTE
AN OFFER TO LEASE, A RESERVATION OF THE PREMISES, OR AN OPTION FOR LEASE OF THE
PREMISES.  THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND NEGOTIATION SHALL
VEST NO RIGHTS IN ANY PARTY.  THIS LEASE SHALL BECOME EFFECTIVE ONLY UPON
EXECUTION AND DELIVERY THEREOF BY LANDLORD AND TENANT, REGARDLESS OF ANY WRITTEN
OR VERBAL REPRESENTATION OF ANY AGENT, MANAGER, OR EMPLOYEE OF LANDLORD TO THE
CONTRARY.

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------



THIS OFFICE LEASE AGREEMENT (this “Lease”) is entered into by and between
Landlord and Tenant as of the Effective Date.  The parties to this instrument
hereby agree as follows:

 

SECTION 1.BASIC DATA.

 

As further supplemented in the balance of this Lease and its Exhibits, this
Basic Data sets forth the basic terms of this Lease and, where appropriate,
constitutes definitions of certain terms used in this Lease.

 

Effective Date:

February 7, 2017

 

Landlord:

SHIGO 10 PO Owner LLC,

a Delaware limited liability company

 

Tenant:

Albireo Pharma, Inc.,

a Delaware corporation

 

Building:

The building commonly known and numbered as 10 Post Office Square, Boston, MA.

 

Land:

The parcel of land on which the Building is located as further described in the
legal description (the “Legal Description”) attached hereto as Exhibit A.  

 

Property:

The Building and the Land.

 

Premises:

Approximately 5,116 rentable square feet located on the fifth (5th) floor of the
South Tower of the Building and substantially as shown on the plan of premises
(the “Plan of Premises”) attached hereto as Exhibit B.

 

Permitted Use:

General office use and no other use or purpose.

 

Term:

The period commencing on the later of (x) the Target Date (as hereinafter
defined), or (y) the date upon which Landlord’s Work (as hereinafter defined) is
Substantially Complete (as hereinafter defined) and possession of the Premises
is delivered to Tenant (the “Commencement Date”) and ending approximately
sixty-two (62) months thereafter (the “Expiration Date”), unless terminated or
extended as provided herein. The “Term” shall include any Extension Term (as
hereinafter defined) with respect to which Tenant properly exercises the
Extension Option (as hereinafter defined).

 

Lease Year:

With respect to the 1st Lease Year, the period commencing on the Commencement
Date, and ending at midnight twelve (12) full calendar months after the end of
the Rent Abatement Period (as hereinafter defined); provided, however, that if
the Rent Abatement Period does not end on the last day of a calendar month, then
the 1st Lease Year shall be extended to include the partial month following the
end of the Rent Abatement Period so that the 1st Lease Year shall expire on the
last day of the twelfth (12th) full calendar month following the month in which
the Rent Abatement Period ends, and the Term shall be similarly extended.  With
respect to the 2nd and succeeding Lease Years, periods of twelve (12) full
calendar months following the expiration of the 1st Lease Year.

 

2

--------------------------------------------------------------------------------

Base Rent:

The Base Rent during the Term is as follows:

 

Period

 

 

 

Annual Rent

(Based on 12 months)

 

 

Monthly Rent

 

 

 

Per Sq. Ft. Rent

 

Commencement Date – Month 14

(1st Lease Year)

 

* $251,963.00

 

 

* $20,996.92

 

 

* $49.25

Month 15 – Month 26

(2nd Lease Year)

 

$257,079.00

 

 

$21,423.25

 

 

$50.25

Month 27 – Month 38

(3rd Lease Year)

 

$262,195.00

 

 

$21,849.58

 

 

$51.25

Month 39 – Month 50

(4th Lease Year)

 

$267,311.00

 

 

$22,275.92

 

 

$52.25

Month 51 – Month 62

(5th Lease Year)

 

$272,427.00

 

 

$22,702.25

 

 

$53.25

 

* Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Lease, but subject to the terms of Section 6.1, Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Premises during the
first two (2) months of the Term.

 

Base Tax Year:

Fiscal Year 2018 (i.e., July 1, 2017 – June 30, 2018)

 

Tenant’s Share

of Tax Increases:

1.96%, which is a fraction, the numerator of which shall mean the rentable area
of the Premises and the denominator of which shall mean the rentable area of the
South Tower of the Building, which measures 260,546 rentable square feet, as
adjusted by Landlord from time to time due to an actual change in the physical
size of the Premises or the South Tower of the Building

 

Base Expense Year:

Calendar Year 2017 (i.e., January 1, 2017 – December 31, 2017)

 

Tenant’s Share of

Expense Increases:

1.96%, which is a fraction, the numerator of which shall mean the rentable area
of the Premises and the denominator of which shall mean the rentable area of the
South Tower of the Building, which measures 260,546 rentable square feet, as
adjusted by Landlord from time to time due to an actual change in the physical
size of the Premises or the South Tower of the Building

 

Security Deposit:

$87,398.00 (Subject to Section 26.2)

 

Guarantor:

None

 

Broker(s):

Jones Lang LaSalle (representing Landlord exclusively) and Avison Young
(representing Tenant exclusively).

 

3

--------------------------------------------------------------------------------

Exhibits:

 

Exhibit A

Legal Description

Exhibit B

Plan of Premises

Exhibit C

Work Letter

Exhibit D

Concept Plan

Exhibit E

Building Finish Specifications

Exhibit F

Form of Commencement Agreement

 

SECTION 2.PREMISES and COMMON AREAS.

 

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises subject to all encumbrances of record.

 

Landlord hereby grants to Tenant during the Term, a license to use, in common
with the others entitled to such use, the Common Areas as they from time to time
exist, subject to the rights, powers and privileges herein reserved to
Landlord.  The term “Common Areas” as used herein will include all areas and
facilities located outside the Premises on the Property that are provided and
designated by Landlord for the general non-exclusive use and convenience of
Tenant and other tenants.  Common Areas include but are not limited to any
hallways, lobbies, stairways, elevators, pedestrian sidewalks, landscaped areas,
loading areas, parking areas (if any) and Building amenities (including, but not
limited to, shared gym/fitness facilities, lounge areas, conference rooms and
the like).

Landlord reserves all rights of ownership of the Property and use of the
Property outside the Premises except that at all times during the Term Tenant
shall have a reasonable means of access to the Premises.  Without limiting the
foregoing reservation of rights by Landlord, it is understood that, Landlord in
its sole discretion shall have the right to change, add, relocate, and eliminate
facilities structures and improvements in and to the Building and Property, to
permit the use of or lease all or part thereof for exhibition and displays, and
to sell, lease, or dedicate all or part thereof to public use and to install
conduits, wires, pipes and cables in the Property outside the Premises.  In
addition, provided such installation will not have any material adverse impact
on Tenant, Landlord shall have the right to install conduits, wires, pipes and
cables in the Premises which serve areas outside the Premises; provided,
however, that Landlord shall (to the extent feasible) make all such
installations above the ceiling, below the floor, or within the walls or shafts.

 

SECTION 3.CONDITION OF PREMISES; INITIAL IMPROVEMENTS TO PREMISES.

 

Except for Landlord’s Work, and subject to the representations and warranties
set forth below and Landlord’s ongoing repair and maintenance obligations
hereunder, Tenant shall accept the Premises in “AS IS, WHERE IS, WITH ALL
FAULTS” condition, and without any representations or warranties by Landlord to
Tenant as to the condition of the Premises, the Building, the Property, or the
suitability thereof for Tenant’s use.

 

Landlord represents and warrants to Tenant that Landlord’s Work shall be
performed in a good and workmanlike manner and in compliance with all applicable
laws.  Landlord represents and warrants to Tenant that, as of the Effective
Date, (a) the Building’s exterior walls, roof, elevator shafts, footings,
foundations, structural portions of load-bearing walls, structural floors and
subfloors, and structural columns and beams (collectively, “Building Structure”)
and (b) the Building’s mechanical, electrical, plumbing, heating, ventilation
and air conditioning (“HVAC”), telecommunication, life safety, security and
other common service systems of the Building (collectively, the “Building
Systems”) are in good order, condition and repair, and Landlord shall maintain
the same as set forth herein throughout the Term.

 

3.1Landlord’s Work.

 

(A)Work Letter; Concept Plan.  Landlord, at Landlord’s sole cost and expense,
shall perform the work (“Landlord’s Work”) set forth in the work letter (the
“Work Letter”) attached hereto as Exhibit C in order to deliver the Premises in
accordance with the concept plan (the “Concept Plan”) prepared by Dyer Brown
Architects, dated January 11, 2017, consisting of one (1) page, attached hereto
as Exhibit D.

 

4

--------------------------------------------------------------------------------

(B)Building Standard.  Landlord shall perform Landlord’s Work in the manner and
with the materials selected by Landlord as the standard for the Building subject
to availability and Landlord’s right to select alternative types, models,
brands, grades, designs, manufacturers and suppliers from time to time as the
standard for the Building (“Building Standard”), provided such alternative
types, models, brands, grades, designs, manufacturers and suppliers are of
similar quality and utility.  The building finish specifications (the “Building
Finish Specifications”) attached hereto as Exhibit E shall be deemed Building
Standard for purposes of this Lease.  If Tenant has not already done so, Tenant
agrees to make its finish selections for Landlord’s Work from the Building
Finish Specifications within two (2) Business Days (as hereinafter defined)
after the Effective Date of this Lease. Tenant’s failure to make its finish
selections for Landlord’s Work from the Building Finish Specifications within
two (2) Business Days after the Effective Date of this Lease shall be deemed a
Tenant Delay (as hereinafter defined) without the need for further notice from
Landlord.  Any Tenant Delay shall be subject to the consequences described in
Section 3.1(G) below.     

 

(C)Substantial Completion of Landlord’s Work.  Landlord’s Work shall be deemed
“Substantially Complete” when Landlord’s construction representative and
Tenant’s construction representative confirm that Landlord’s Work has been
completed in accordance with the Work Letter and the Concept Plan, subject only
to minor incomplete items that do not prevent or interfere with Tenant lawfully
occupying the entire Premises for the Permitted Use (the “Punchlist
Items”).  Subject to delays due to events of Force Majeure (as hereinafter
defined), Extra Work (as hereinafter defined), and Tenant Delay, Landlord shall
use commercially reasonable efforts to Substantially Complete Landlord’s Work on
or before March 1, 2017 (the “Target Date”), but Tenant shall have no claim
against Landlord for failure to complete Landlord’s Work by such
date.  Notwithstanding the foregoing, in the event Landlord fails to deliver the
Premises with Landlord’s Work Substantially Complete on or before April 1, 2017
(except for delays due to events of Force Majeure, Extra Work, or Tenant Delay),
then Landlord shall provide Tenant with a credit of one (1) day’s Base Rent for
each day after April 1, 2017 until Landlord delivers the Premises with
Landlord’s Work Substantially Complete.  The foregoing credit shall be applied
on a day-for-day basis beginning immediately after the Rent Abatement Period and
shall be in addition to the Rent Abatement (as hereinafter defined).  

 

(D)Extra Work.  If (1) Tenant wants to make any changes to the Work Letter
attached hereto as Exhibit C, (2) Tenant wants to make any changes to the
Concept Plan attached hereto as Exhibit D, or (3) Tenant wants Landlord to
perform or supply any non-Building Standard work, installations, materials or
finishes not reflected on either the Work Letter attached hereto as Exhibit C or
the Concept Plan attached hereto as Exhibit D (each, “Extra Work”), Tenant (at
Tenant’s sole cost and expense) shall submit to Landlord all information, plans
and specifications necessary for Landlord to review the Extra Work (the “Change
Request”), the approval of which Landlord agrees not to unreasonably withhold,
condition or delay; provided, however, that Tenant shall be responsible for any
net increased cost resulting from any approved Change Request and any Change
Request shall subject to the terms and conditions of this Section 3.1(D).  Prior
to commencing any Extra Work related to the approved Change Request, Landlord
shall submit to Tenant a proposed change order therefor (the “Change Order”), in
the standard form then in use by Landlord, which Change Order shall set forth
Landlord’s good faith estimate of (a) the net additional cost of such Extra Work
(taking into account any cost savings realized) and (b) the net additional time
necessary to complete such Extra Work (taking into account any time savings
realized).  If acceptable to Tenant, Tenant shall execute and deliver to
Landlord the Change Order, along with payment for one-half of the net additional
cost of the Extra Work estimated by Landlord.  Tenant shall pay the balance of
the net additional cost of the Extra Work estimated by Landlord (which balance
shall be adjusted up or down as necessary to reflect the actual cost of the
Extra Work) upon Substantial Completion of Landlord’s Work (including, for
clarity, the Extra Work).  Costs related to approved Change Requests and Change
Orders shall include, without limitation, Landlord’s reasonable architectural
and design fees, a reasonable construction management fee, and a reasonable
general contractor’s price for effecting the change.  If Tenant fails to execute
and deliver to Landlord the Change Order, along with payment for one-half of the
net additional cost of the Extra Work estimated by Landlord, then Landlord shall
not be obligated to do any additional work related to the approved Change
Request and/or Change Order, and Landlord may proceed to perform only Landlord’s
Work, as specified in the Work Letter attached hereto as Exhibit C and the
Concept Plan attached hereto as Exhibit D.

 

5

--------------------------------------------------------------------------------

(E)Consequences of Extra Work.  Notwithstanding anything contained herein or
elsewhere in this Lease to the contrary, if there is any net increase in
Landlord’s cost for Landlord’s Work as a result of the Extra Work or if Landlord
is delayed in Substantial Completion of Landlord’s Work as a result of the Extra
Work, and such delay would not have occurred but for the Extra Work, then (1)
Tenant shall be responsible for the net increase in Landlord’s cost for
Landlord’s Work, and (2) the Commencement Date shall be deemed to be the date on
which Landlord’s Work would have been Substantially Complete but for the Extra
Work, provided that the Commencement Date shall not occur earlier than the
Target Date.

 

(F)Tenant Delay.  A “Tenant Delay” shall be defined as any act or omission by
Tenant or Tenant’s agents, employees, contractors, servants, licensees and
invitees (“Tenant’s Agents”) which causes an actual delay in the performance of
Landlord’s Work (including, without limitation, Tenant’s failure to comply with
any of the delivery dates or approval dates required relative to the design,
planning and selection of finishes for Landlord’s Work).  

 

(G)Consequences of Tenant Delay.  Notwithstanding anything contained herein or
elsewhere in this Lease to the contrary, if there is any net increase in
Landlord’s cost for Landlord’s Work as a result of a Tenant Delay or if Landlord
is delayed in Substantial Completion of Landlord’s Work as a result of a Tenant
Delay, and such delay would not have occurred but for the Tenant Delay, then (1)
Tenant shall be responsible for the net increase in Landlord’s cost for
Landlord’s Work, and (2) the Commencement Date shall be deemed to be the date on
which Landlord’s Work would have been Substantially Complete but for the Tenant
Delay, provided that the Commencement Date shall not occur earlier than the
Target Date.

 

(H)Punchlist Items.  Promptly following delivery of the Premises to Tenant with
Landlord’s Work with respect thereto Substantially Complete, Landlord, Tenant
and their respective construction representatives shall inspect the Premises and
prepare a list (the “Punchlist”) of the Punchlist Items.  Subject to delays due
to events of Force Majeure, Extra Work, and Tenant Delay, Landlord shall use
commercially reasonable efforts to complete all Punchlist Items within sixty
(60) days of the date of the Punchlist, but Tenant shall have no claim against
Landlord for failure to complete the Punchlist Items by such date.

 

3.2Tenant’s Systems.  Landlord agrees to allow Tenant access to the Premises (at
the sole risk of Tenant and without liability to Landlord) at least seven (7)
days prior to the Commencement Date for the sole purpose of installing (A)
Tenant’s voice, data, Internet, audio-visual, security, and access systems, and
the related wiring within the Building necessary for the operation thereof
(“Tenant’s Communications Systems”) and (B) Tenant’s furniture systems
(“Tenant’s Furniture Systems”) ((A) and (B) collectively, “Tenant’s
Systems”).  Such access shall be subject to all of the terms, covenants and
conditions of this Lease (including, without limitation, the insurance
provisions of this Lease), except that Tenant shall not be required to pay Base
Rent and Additional Rent with respect to the period of time prior to the
Commencement Date; provided, however, that Tenant shall be liable for the cost
of electricity provided to Tenant during the period of Tenant’s possession prior
to the Commencement Date in accordance with, and subject to the terms, covenants
and conditions of, Section 10 of this Lease.  Tenant acknowledges and agrees
that the design plans and specifications for Tenant’s Systems (including the
locations and connections of Tenant’s Communications Systems from within the
Premises to the Building risers, conduits and systems) shall be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  Tenant shall provide Landlord with reasonable
prior written notice of any construction work relating to Tenant’s Systems that
involves any Building Systems (as hereinafter defined), and all such work shall
be coordinated with Landlord and subject to Landlord supervision.  Landlord and
Tenant shall each take commercially reasonable measures to ensure that
Landlord’s contractors and Tenant’s contractors cooperate in commercially
reasonable ways with each other to avoid any delay in either Landlord’s Work or
Tenant’s work or any conflict with the performance of either Landlord’s Work or
Tenant’s work, Tenant acknowledging, however, that in the case of conflict that
is not reasonably avoidable, the performance of Landlord’s Work shall have
priority.

 

3.3Quality and Performance of Work. All work performed by Tenant under this
Lease, whether constituting part of Tenant’s Systems or Alterations (as
hereinafter defined), shall be done in a good and workmanlike manner, by
contractors reasonably approved by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed), and in compliance with all
applicable laws, Rules and Regulations, and other provisions (including, without
limitation, insurance provisions) of this Lease.  All

6

--------------------------------------------------------------------------------

work shall be coordinated with any work being performed by or for Landlord, and
in such a manner as to maintain harmonious labor relations.  

 

3.4Notices Relating to Tenant’s Systems.  Notwithstanding the notice provisions
contained in Section 29 of this Lease, Landlord and Tenant acknowledge and agree
that any written notices relating to Tenant’s Systems may be sent via email as
follows:

 

If to Landlord, then to Landlord’s construction representative:  Kevin Kiley,
kkiley@synergy-inv.com

 

If to Tenant, then to Tenant’s construction representative:  Tom Shea,
tom.shea@albireopharma.com   

 

SECTION 4.TERM; FORM OF COMMENCEMENT AGREEMENT.

 

The Term shall be as set forth in Section 1 above.  When the Commencement Date
and the Expiration Date have been confirmed in accordance with the provisions
set forth in this Lease, the parties hereto shall execute a commencement
agreement (“Commencement Agreement”), in the form of Exhibit F attached hereto,
setting forth such dates and said instrument shall be deemed a supplement to and
part of this Lease.  Failure by either party to enter into the Commencement
Agreement shall have no effect on such dates.  

 

SECTION 5.USE.

 

Tenant shall use the Premises for the Permitted Use as set forth in Section 1
above. Tenant shall not use or occupy, or permit the use or occupancy of, the
Premises or any part thereof for any use other than the use specifically set
forth above, or in any illegal manner, or in any other manner that, in
Landlord’s reasonable judgment, would adversely affect or interfere with any
services required to be furnished by Landlord to Tenant or to any other tenant
or occupant of the Building, or with the proper and economical rendition of any
such service, or with the use and enjoyment of any part of the Building by any
other tenant or occupant.

 

SECTION 6.BASE RENT AND ADDITIONAL RENT.

 

6.1Payment of Base Rent and Additional Rent.  

 

Subject to the Rent Abatement Period set forth below, Tenant shall pay the Base
Rent set forth in Section 1 above in equal installments of one-twelfth (1/12) of
the annual Base Rent in advance on the first day of each calendar month.  Tenant
shall pay a proportionate share of such monthly installment for any fraction of
a calendar month that occurs at the end of the Rent Abatement Period or
Term.  Tenant shall pay the full amount of all Base Rent and Additional Rent due
hereunder and the full amount of all such other sums of money as shall become
due under this Lease, all of which hereinafter may be collectively called
“Rent,” without demand or notice and without deduction, abatement, counterclaim,
or set-off, to Landlord, at SHIGO 10 PO Owner LLC, P.O. Box 842460, Boston, MA
02284-2460, or at such other place as designated from time to time by Landlord
in writing at least ten (10) days in advance.  Landlord and Tenant hereby
confirm that the Base Rent is not based on Tenant’s income or profit derived
from the Premises.

 

If Tenant fails to pay Base Rent or Additional Rent for five (5) Business Days
after the date when due, Tenant shall pay to Landlord (a) a Two Hundred Fifty
Dollar ($250.00) late payment penalty (“Late Payment Penalty”) and (b) interest
at the annual rate of fifteen percent (15%) (the “Late Payment Rate”) per month
on the unpaid amount from the date when due until the date when paid.  All other
charges which Tenant is required to pay in accordance with this Lease, together
with all interest and penalties that may accrue thereon, shall be deemed to be
“Additional Rent” and, in the event of non-payment thereof by Tenant, Landlord
shall have all the rights and remedies as would accrue to Landlord for
non-payment of Base Rent. Notwithstanding the foregoing, Tenant shall not be
required to pay the Late Payment Penalty or interest at the Late Payment Rate
with respect to the first late payment in any calendar year.

7

--------------------------------------------------------------------------------

 

Subject to the terms and conditions of this Lease, Tenant shall not be obligated
to pay any Base Rent otherwise attributable to the Premises during the first two
(2) months of the Term (the “Rent Abatement Period”).  Tenant acknowledges and
agrees that the amount of the rent abatement equals $41,993.84 (two (2) months x
$20,996.92 = $41,993.84) (the “Rent Abatement”).  Tenant acknowledges and agrees
that the foregoing Rent Abatement has been granted to Tenant as additional
consideration for entering into this Lease, and for agreeing to pay the rental
and perform the terms and conditions otherwise required under this Lease.  If,
prior to the expiration of the Rent Abatement Period, Tenant shall be in an
Event of Default under this Lease, beyond any applicable notice and cure period,
then (i) Tenant shall immediately be obligated to begin paying Base Rent for the
Premises in full and (ii) Landlord shall have all rights and remedies set forth
in Section 25 (Default) in addition to any and all other rights and remedies
available to Landlord at law or in equity.

 

6.2Additional Rent.  Tenant agrees to pay, as Additional Rent, (a) Tenant’s
Share of Tax Increases above Taxes for the Base Tax Year and (b) Tenant’s Share
of Expense Increases above Operating Expenses for the Base Expense Year,
calculated as hereinafter set forth.  For purposes of Section 6, the following
definitions shall apply:

“Tax Year”:  The twelve (12) month period adopted by the City of Boston or other
applicable governmental authority for the purpose of determining Taxes
(currently, the fiscal year starting on July 1 and ending on June 30).

“Base Tax Year”:  As set forth in Section 1.

“Base Taxes”:  The amount of Taxes assessed with respect to the Property for
each Tax Year (or portion thereof) which occurs during the Base Tax Year, giving
full effect to any revaluation.  

“Tax Increases”:  Attributable to a Tax Year, shall mean the excess, if any, of
the Taxes paid or incurred during such Tax Year over the Base Taxes.

“Taxes”:  All ad valorem real estate taxes, assessments and charges of every
kind and nature levied, assessed or imposed at any time by any governmental
authority upon or against the Property or any improvements, fixtures and
equipment of Landlord used in the operation thereof whether such taxes and
assessments are general or special, ordinary or extraordinary, foreseen or
unforeseen in respect of each Tax Year falling wholly or partially within the
Term.  Taxes shall include, without limitation, all general real property taxes
and general and special assessments, Business Improvement District payments,
charges, fees or assessments for all governmental services or purported benefits
to the Property, service payments in lieu of taxes, all business privilege
taxes, and any tax, fee or excise on the act of entering into this Lease or any
other lease of space in the Building, or on the use or occupancy of the Building
or any part thereof, or on the rent payable under any lease or in connection
with the business of renting space in the Building, that are now or hereafter
levied or assessed against Landlord by the United States of America, the
Commonwealth of Massachusetts, or any political subdivision, public corporation,
district or other political or public entity, including legal fees, experts’ and
other witnesses’ fees, costs and disbursements incurred in connection with
proceedings to contest, determine or reduce Taxes.  Notwithstanding the
foregoing, if Landlord receives a reduction in or an abatement of Taxes with
respect to any Tax Year in which Tenant paid Taxes as Additional Rent, then
Tenant’s Share of Tax Increases for such Tax Year shall be reduced
proportionately by the amount of such reduction or abatement.  Taxes shall also
include any other tax, fee or other excise, however described, that may be
levied or assessed as a substitute for, or as an addition to, in whole or in
part, any other Taxes (including, without limitation, any municipal income tax)
and any license fees, tax measured or imposed upon rents, or other tax or charge
upon Landlord’s business of leasing the Building, whether or not now customary
or in the contemplation of the parties on the Effective Date.  Taxes shall not
include:  (a) franchise, transfer, gift, excise, capital stock, estate,
succession and inheritance taxes, and federal and state income taxes measured by
the net income of Landlord from all sources, unless due to a change in the
method of taxation such tax is levied or assessed against Landlord as a
substitute for, in whole or in part, any other Tax that would constitute a Tax;
or (b) penalties or interest for late payment of Taxes.

“Expense Year”:  The twelve (12) month period adopted by Landlord for the
purpose of determining Operating Expenses (currently, the calendar year starting
on January 1 and ending on December 31).

8

--------------------------------------------------------------------------------

“Base Expense Year”:  As set forth in Section 1.

“Base Expenses”:  The Operating Expenses for the Base Expense Year equitably
adjusted, on an item-by-item basis, to the amount such Operating Expenses would
have been if ninety-five percent (95%) of the rentable area in the Building had
been occupied during the Base Expense Year if there is less than ninety-five
percent (95%) occupancy in the Base Expense Year.  Only those component expenses
that are affected by variation in occupancy levels shall be “grossed-up.”  For
purposes of determining Tenant’s Share of Expense Increases, the Base Expenses
shall be deemed to have been incurred by Landlord during the Base Expense Year.

“Expense Increases”:  Attributable to an Expense Year, shall mean the excess, if
any, of the Operating Expenses paid or incurred during such Expense Year
equitably adjusted, on an item-by-item basis, if less than ninety-five percent
(95%) occupancy, to the amount such Operating Expenses would have been if
ninety-five percent (95%) of the rentable area in the Building had been occupied
during the Expense Year over the Base Expenses.  Only those component expenses
that are affected by variation in occupancy levels shall be
“grossed-up”.  Operating Expenses for the Base Expense Year and for each Expense
Year thereafter shall be computed and determined in a consistent manner.

“Operating Expenses”:  Subject to the restrictions on capital expenditures set
forth below, all actual and commercially reasonable costs and expenses (and
taxes, if any, thereon) paid or incurred on behalf of Landlord (whether directly
or through independent contractors) in connection with the management,
operation, maintenance and repair of the Building and Common Areas (including
any sales or other taxes thereon) during the Term, including, without
limitation:  

(a)supplies, materials and equipment purchased or rented, total wage and salary
costs paid to, and all contract payments made on account of, all persons to the
extent engaged in the operation, maintenance, security, cleaning and repair of
the Property at or below the level of property manager (including the amount of
any taxes, social security taxes, unemployment insurance contributions, union
benefits) and any on-site employees of Landlord’s property management agent;

(b)the maintenance, repair and replacement of all building systems, including,
but not limited to, heating, ventilating and air conditioning equipment such as
chillers, cooling towers, pumps, loops, plumbing, electrical, mechanical, sewer,
fire detection, sprinkler, life safety and security systems, telecommunications
facilities, elevators and escalators, exterior windows and doors, tenant
directories, emergency generator, and other equipment used in common by, or for
the benefit of, occupants of the Building including such repairs and
replacements as may be necessary to maintain the same in proper working order
and in compliance with all applicable laws and industry performance standards
(except to the extent such repairs or replacements are made necessary by the
negligent act or omission or willful act of Tenant, its agents, servants or
contractors, invitees or licensees which expense shall (subject to applicable
waivers of claims and rights of subrogation) be billed directly to Tenant as
Additional Rent);

(c)charges of contractors for services and facilities otherwise includable in
Operating Expenses, including security, trash removal, cleaning, janitorial,
window washing, snow and ice removal, exterior and interior landscaping,
maintenance and repair of the parking areas (if any), roadways and light poles;

(d)the cost of utility services for the Property, including, without limitation,
water, sanitary sewer, common area electricity, gas, fuel oil, steam, chilled
water; but excluding electricity supplied to the Premises and billed to Tenant
pursuant to this Section and electricity used by other tenants of the Building
within their leased space and billed directly to such tenants;

(e)the premiums for fire, extended coverage, loss of rents, boiler, machinery,
sprinkler, commercial general liability, property damage, earthquake, flood, and
other insurance relative to the Property and the operation and maintenance
thereof, and unreimbursed costs incurred by Landlord that are subject to an
insurance deductible;

(f)the operation and maintenance of any Building amenities (including, but not
limited to, shared gym/fitness facilities, lounge areas, conference rooms and
the like), including, without

9

--------------------------------------------------------------------------------

limitation, the cost of utilities, repairs and insurance associated with such
Building amenities, but net of any user fees or charges from time to time
payable to Landlord in connection therewith;

 

(g)office costs of administration; legal and accounting fees and other expenses
of maintaining and auditing Property accounting records and preparing Landlord’s
Statements;

(h)fees for management services whether rendered by Landlord (or affiliate) or a
third‑party property manager in an amount not to exceed the rate of three
percent (3%) of total rents charged to Building tenants; and

(i) the annual amortization of Essential Capital Expenditures (as hereinafter
defined) in accordance with the paragraph below.

As used herein, “Essential Capital Expenditures” shall mean capital expenditures
that are (a) required to comply with any legal requirements coming into
applicability with respect to the Building after the Effective Date, or (b)
reasonably expected to result in a reduction in (or minimize increases in)
Operating Expenses (regardless of whether such result is achieved), or (c)
necessary in order to improve safety and security measures at the Property to a
level consistent with other comparable commercial properties located in downtown
Boston where the Building is located.  Essential Capital Expenditures shall be
amortized on a straight-line basis over the useful life of the applicable item
based on industry standards and generally accepted accounting principles until
such cost or expense has been fully recovered.  Operating Expenses shall include
an interest charge on the unamortized balance of such Essential Capital
Expenditures at the then-prevailing prime rate; provided, however, that if
Landlord has actually borrowed money from an unrelated institutional lender to
finance such Essential Capital Expenditures, then Operating Expenses with
respect to such Essential Capital Expenditures shall include an interest charge
at the interest rate actually paid by Landlord.

Operating Expenses shall not include: (1) utility expenses that are separately
metered or sub-metered for any individual tenant in the Building; (2) any
expense for which Landlord is entitled to be reimbursed by a specific tenant by
reason of a special agreement or requirement of the occupancy of the Building by
such tenant; (3) expenses for services provided by Landlord for the exclusive
benefit of a given tenant or tenants for which Landlord is entitled to be
reimbursed by such tenant or tenants; (4) all costs, fees and disbursements
relating to activities for the solicitation, negotiation and execution of leases
for space in the Building (including but not limited to advertising costs,
leasing commissions and attorneys’ fees therefor); (5) the costs of alterations
to, or the decorating or the redecorating of, space in the Building leased to
other tenants; (6) the costs associated with the operation of the business of
the ownership or entity which constitutes “Landlord,” including costs of
selling, syndicating, financing or mortgaging any of Landlord’s interest in the
Property; (7) rentals payable under any ground or underlying lease, if any; (8)
interest and principal payments on mortgages and other debt costs, if any; (9)
costs incurred for repairs or other work required to the Building due to fire or
other casualty or other cause insured against by Landlord in excess of a
commercially reasonable deductible; (10) capital expenditures for items other
than Essential Capital Expenditures; (11) payments to affiliates of Landlord
(excluding property management fees), but only to the extent that they exceed
market charges; (12) wages, salaries or other compensation paid to any employees
at or above the grade of Senior Property Manager; (13) more than three percent
(3%) of the Operating Expenses per Expense Year dedicated to costs and expenses
incurred by Landlord in connection with installing, operating, maintaining
and/or replacing any specialty facility or commercial concession operated by
Landlord or Landlord's managing agent, including, without limitation, a luncheon
club, theater, cafeteria, convenience store, kiosk or exercise facility,
including, without limitation compensation paid to employees or other persons in
connection with any such facilities or concessions; (14) any costs representing
an amount paid to an entity related to Landlord which is in excess of the amount
which would have been paid absent such relationship; (15) any expenses for
repairs or maintenance to the extent covered by warranties or service contracts,
or to the extent caused by the negligent or wrongful act or omission of an
identifiable third party; or (16) depreciation.

“Landlord’s Statement”:  An instrument containing a computation of any
Additional Rent due pursuant to the provisions of Section 6.

10

--------------------------------------------------------------------------------

6.3Landlord’s Statements.  Landlord shall use commercially reasonable efforts to
deliver Landlord’s Statements to Tenant during the Term within one hundred
twenty (120) days after the end of the applicable Expense Year or Tax Year, as
the case may be.  Landlord’s delay or failure to render Landlord’s Statement
with respect to any Expense Year or any Tax Year beyond a date specified herein
shall not prejudice Landlord’s right to render a Landlord’s Statement with
respect to that or any subsequent Expense Year or Tax Year.  The obligations of
Landlord and Tenant under the provisions of this Section with respect to any
Additional Rent incurred during the Term shall survive the expiration or earlier
termination of this Lease.  If Landlord fails to give Tenant a statement of
projected Operating Expenses prior to the commencement of any Expense Year,
Tenant shall continue to pay Operating Expenses in accordance with the previous
statement, until Tenant receives a new statement from Landlord.  Notwithstanding
anything to the contrary contained in this Lease, if Landlord fails to provide
Tenant with an initial Landlord’s Statement within two (2) years after the end
of any Expense Year or any Tax Year, Landlord shall be foreclosed from billing
Tenant for any Operating Expenses or Taxes, as the case may be, relating thereto
thereafter; provided, however, that this shall not preclude Landlord from making
revisions to the initial Landlord’s Statement at any time after the delivery of
the initial Landlord’s Statement, as long as all such revisions are made within
one (1) year after the delivery of the initial Landlord’s Statement.

6.4Tenant’s Inspection Rights.  During the ninety (90)-day period after receipt
of any Landlord’s Statement (the “Review Period”), Tenant may, at its sole cost
and expense, inspect and audit Landlord’s records relevant to the cost and
expense items reflected in such Landlord’s Statement at a reasonable time
mutually agreeable to Landlord and Tenant during Landlord’s usual business
hours.  Each Landlord’s Statement shall be conclusive and binding upon Tenant
unless within the Review Period Tenant shall notify Landlord that it disputes
the correctness of Landlord’s Statement, specifying how Landlord’s Statement is
claimed to be incorrect.  All inspections and audits of Landlord’s books and
records shall be subject to a confidentiality agreement reasonably acceptable to
Landlord.  Tenant acknowledges and agrees that any accountant conducting the
audit shall not be compensated on a contingency fee basis.  

6.5Variances.  If the estimated monthly payments of Tenant’s Share of Expense
Increases or Tenant’s Share of Tax Increases that Tenant has paid are greater
than Tenant’s Share of Expense Increases or Tenant’s Share of Tax Increases set
forth in Landlord’s Statement, Landlord shall credit such overpayment against
Tenant’s next due payment of Additional Rent, or refund such overpayment within
thirty (30) days if the Term has ended and Tenant has no further obligations to
Landlord hereunder.  If the estimated monthly payments of Tenant’s Share of
Expense Increases or Tenant’s Share of Tax Increases that Tenant has paid are
less than Tenant’s Share of Expense Increases or Tenant’s Share of Tax Increases
set forth in Landlord’s Statement, Tenant shall pay the balance due within
thirty (30) days from receiving Landlord’s Statement notwithstanding the fact
that the Term may have expired and Tenant has vacated the Premises.

6.6Sales Tax.  In the event that any tax shall be levied by any authority having
jurisdiction, upon Base Rent and/or Additional Rent payable by Tenant hereunder,
then following written notice of such levy from Landlord, Tenant shall pay the
exact amount of such tax to Landlord at the same time each installment of Base
Rent and/or Additional Rent is paid to Landlord.

 

6.7Allocation of Taxes and Operating Expenses Across Building.  Tenant
acknowledges and agrees that (a) the Building consists of a “North Tower” and a
“South Tower” and (b) Landlord may allocate Taxes and/or Operating Expenses on a
pro rata share basis over the entire Building (rather than over the South Tower
individually), in which event (i) Tenant’s Share of Tax Increases shall be
1.13%, which is a fraction, the numerator of which shall mean the rentable area
of the Premises and the denominator of which shall mean the rentable area of the
Building, which measures 451,947 rentable square feet, as adjusted by Landlord
from time to time due to an actual change in the physical size of the Premises
or the Building, and (ii) Tenant’s Share of Expense Increases shall be 1.13%,
which is a fraction, the numerator of which shall mean the rentable area of the
Premises and the denominator of which shall mean the rentable area of the
Building, which measures 451,947 rentable square feet, as adjusted by Landlord
from time to time due to an actual change in the physical size of the Premises
or the Building.  Notwithstanding the foregoing, until such time that Landlord
notifies Tenant that Landlord has elected to allocate Taxes and/or Operating
Expenses on a pro rata share basis over the entire Building

11

--------------------------------------------------------------------------------

(rather than over the South Tower individually), any references to the
“Building” as it applies to Taxes and/or Operating Expenses shall be deemed to
refer to the South Tower only.

 

SECTION 7.LANDLORD’S OBLIGATIONS; TENANT’S OBLIGATIONS.

 

7.1Landlord’s Obligations.  

 

Landlord shall keep in good order, condition and repair the Building Structure
and the Building Systems, and any walkways, stairs, and paved areas, if any,
serving the Building.  Landlord shall comply with laws, rules, regulations and
ordinances affecting the Building, unless the subject matter of the compliance
relates to Tenant or Tenant’s particular use of the Premises (other than general
office use).  Landlord shall keep the sidewalks, landscaped areas, common
corridors, stairways, elevator(s), if any, and all other means of ingress and
egress for the Premises and all public portions of the Building in serviceable
repair and in a reasonably clean and safe condition, and reasonably clear of
snow and ice.  Landlord reserves the right to interrupt, curtail, stop, and
suspend the furnishing of any services and operation of the plumbing and
electrical, heating, ventilating, and air conditioning systems, and elevator(s),
if any, when necessary, by reason of accident or emergency or for repairs,
alterations, replacements, or improvements, which may become necessary or
Landlord is not able to secure supplies or labor or by reason of any other cause
beyond Landlord’s control, without liability or any abatement of Base Rent or
Additional Rent claimed by Tenant.  Landlord shall use reasonable efforts to
minimize interruption of Tenant’s business, but Landlord shall not be required
to perform work in such a manner so as to incur overtime or other such
after-hours charges.  Notwithstanding the foregoing, and subject to the terms
and conditions of this Lease, if (A) (1) Landlord fails to perform its
maintenance obligations under this Lease or (2) there is an interruption,
suspension or stoppage of any service which Landlord is required to provide
pursuant to this Lease, including but not limited to the provision of utilities
pursuant to Section 10, ((1) and (2) each a “Service Interruption”), (B) such
Service Interruption was the result of causes, events or circumstances within
Landlord’s reasonable control, (C) such Service Interruption was not caused by
Tenant or Tenant’s Agents, (D) such Service Interruption continues for more than
four (4) consecutive Business Days after Landlord’s receipt of written notice
from Tenant of such Service Interruption, and (E) as a result of such Service
Interruption, the conduct of Tenant’s normal business operations in the Premises
is materially and adversely affected, then there shall be an abatement of one
day’s Base Rent for each day during which such Service Interruption continues
after such four (4) consecutive Business Day period; provided, however, that if
any portion of the Premises is reasonably usable for Tenant’s normal business
operations or if Tenant conducts all or any part of its business operations in
any portion of the Premises notwithstanding such Service Interruption, then the
amount of the daily abatement of Base Rent shall be proportionate to the nature
and extent of the interruption of Tenant’s normal business operations or ability
to use the Premises.  As used herein, “Business Days” shall mean those days of
the week which are not a Saturday, Sunday, or federal or state holiday.

 

Landlord shall maintain the Common Areas in accordance with the standards of
comparable commercial properties located in downtown Boston where the Building
is located.  Landlord reserves the right from time to time to (a) make changes
in the shape, size, location and appearance of the Common Areas, provided that
Landlord shall not materially impair Tenant’s ability to operate its business,
except temporary impairments required by said changes; (b) make such
improvements, alterations and repairs to the Common Areas as may be required by
governmental authorities or by utility companies servicing the Property; (c)
construct, maintain and operate lighting and other facilities on all said areas
and improvements; and (d) to add or remove improvements and facilities to or
from the Common Areas.  The use of the Common Areas shall be subject to such
reasonable regulations and changes therein as Landlord shall make from time to
time, including (but not by way of limitation) the right to close from time to
time, if necessary, all or any portion of the Common Areas to such extent as may
be legally sufficient, in the opinion of Landlord’s counsel, to prevent a
dedication thereof or the accrual of rights of any person or of the public
therein; provided, however, Landlord shall do so at such times and in such
manner as shall minimize any disruption to Tenant to the extent reasonably
possible.

 

7.2Tenant’s Obligations.  

 

Tenant shall maintain the Premises including, without limitation, all
mechanical, electrical, plumbing and HVAC systems installed by Tenant (within
the Premises or exclusively serving the Premises), all

12

--------------------------------------------------------------------------------

partitions, non-demising interior walls (other than the structural load bearing
walls) within the Premises, floor coverings, doors, glass (other than exterior
windows), and all other portions thereof in the condition each of the same were
in at the time of the delivery thereof to Tenant, but in all events in good and
tenantable working order, condition, and repair, and will maintain and repair
the same when necessary so as to comply with the foregoing, excepting only
reasonable wear and tear, casualty and condemnation.  

 

If Landlord gives Tenant written notice of the necessity of any repairs required
to be made under this Section 7.2 and Tenant fails to cure the same within
thirty (30) days thereafter (except that no notice will be required in case of
any emergency repair necessary to prevent substantial damage to or deterioration
of the Property), Landlord, at its option and in addition to any other remedies
hereunder, may proceed to make such repairs, and any costs and expenses incurred
by Landlord in connection therewith plus and administration charge of ten
percent (10%) of such costs and expenses, shall be due and payable upon demand,
as Additional Rent; provided, however, that Landlord’s making any such repairs
shall not be deemed a waiver by Landlord of Tenant’s default in failing to make
the same.

 

SECTION 8.FLOOR LOAD; HEAVY MACHINERY.

 

Tenant shall not place a load upon any floor of the Premises exceeding the floor
load per square foot area which the floor was designed to carry and which is
allowed by law.  Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient to prevent
transmission of noise and vibration to any other part of the Building and
Property.  Any moving of any large or bulky machinery and/or equipment into, out
of, or within the Property (including the Premises) shall be done only with the
prior written consent of Landlord in each instance, which consent shall not be
unreasonably withheld, conditioned or delayed, and shall be at the sole risk and
hazard of Tenant, and at times specifically approved by Landlord.  Tenant shall
not in any way break, cut into, or damage the exterior perimeter walls or
insulating panels of the Building in installing, ventilating, or exhausting its
equipment or in any other manner.

 

SECTION 9.SERVICES.

 

Landlord shall provide or cause to be provided:

 

(a)Normal business hours (“Normal Business Hours”) for the Building are 8:00
a.m. to 6:00 p.m. Monday through Friday, and 9:00 a.m. to 1:00 p.m. Saturday
(federal and state holidays excepted).  At all other times, that is, twenty-four
(24) hours per day, seven (7) days per week, Landlord shall provide access to
the Premises and limited access to the Building in accordance with the standard
entry system as shall from time to time be in effect in the Building.  As of the
Commencement Date, access to the Building at other than Normal Business Hours
shall be through either a hard key, key card, or personnel identification pin
station system.  Tenant shall be entitled to one (1) key card/key for each of
Tenant’s employees at no cost to Tenant.  Additional and replacement key
cards/keys shall be provided to Tenant at the cost of Fifteen Dollars and Zero
Cents ($15.00) each.  Upon the expiration or earlier termination of this Lease,
Tenant shall return all key cards/keys and shall pay to Landlord Fifteen Dollars
and Zero Cents ($15.00) for each key card/key originally issued at no cost to
Tenant and not so returned, which payment shall be deemed Additional Rent and
may be withheld from any security deposit or letter of credit hereunder or
otherwise collected in accordance with applicable law.  Landlord reserves the
right to alter the Building standard entry system from time to time as it sees
fit and to provide replacement key cards/keys to Tenant at no cost to Tenant
following such alteration.

 

(b) HVAC service to the Premises and the Common Areas during Normal Business
Hours (federal and state holidays excepted) at a level comparable to similar
Class B office buildings in Downtown Boston (but specifically excluding
specialized temperature and humidity control for computers, printers, copiers
and other equipment).  In the event Tenant requires HVAC service to the Premises
outside of Normal Business Hours, Tenant agrees to pay Landlord for such HVAC
service at the then current Building rate, which is currently $75.00 per
hour.  Such hourly rate shall be subject to reasonable adjustments from time to
time to reflect increases in Landlord’s costs for providing such additional
service.

(c)Janitorial services to the Premises and the Common Areas Monday through
Friday (federal and state holidays excepted).  Tenant shall not provide any
janitorial services to the Premises without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or

13

--------------------------------------------------------------------------------

delayed.  If Landlord’s prior written consent is given, such janitorial services
shall be subject to Landlord’s supervision and control, and shall be performed
at Tenant’s sole cost and expense.

(d)Hot and cold running water for drinking, lavatory, cleaning and fire
protection purposes drawn through fixtures installed by Landlord or by Tenant
with Landlord’s prior written consent.  If Tenant’s water use increases beyond
customary office user levels, and such excess use continues for at least thirty
(30) days after notice thereof, Landlord shall have the right to install a water
meter at Tenant’s reasonable expense and to charge Tenant as Additional Rent for
its water consumption in the Premises.

(e)Electric current from providers selected by Landlord in amounts required for
general office use.

(f)Maintenance of the Common Areas in accordance with the standards of
comparable commercial properties located in downtown Boston where the Building
is located.  

 

Costs associated with the foregoing, except separately metered utilities as
otherwise provided herein, are included in Operating Expenses.

 

SECTION 10.UTILITIES.

 

 

10.1

Payment.

 

(a)Electricity.  Landlord shall deliver the Premises with electricity separately
metered.  Tenant shall pay for all electricity used by Tenant in the Premises
based on the utility provider’s reading of one or more direct meters, and
payable by Tenant to the utility provider upon demand.  Tenant’s use of
electrical services shall not exceed in voltage, rated capacity, or overall load
that which is standard for the Building. .

 

(b)Utilities Other Than Electricity.  Any utilities (other than electricity,
which shall be paid for in accordance with Section 10.1(a) above) which are
furnished directly to the Premises by a utility provider and separately metered
shall be registered in Tenant’s name and Tenant shall cooperate with Landlord to
have the utility bills sent directly to and paid directly by Tenant.  Any
utilities (other than electricity, which shall be paid for in accordance with
Section 10.1(a) above) which are sub-metered or check metered shall be payable
by Tenant to Landlord as Additional Rent within thirty (30) days after billing.

 

10.2Landlord’s Right to Select Utility Providers.  Landlord shall have the right
at any time and from time to time during the Term to contract for utilities from
such licensed and qualified providers of such services as Landlord shall
elect.  Tenant shall cooperate with Landlord and the utility provider at all
times and, as reasonably necessary, shall allow Landlord and the utility
provider reasonable access to the Building’s electric lines, feeders, risers,
wiring, and any other machinery within the Premises.  Landlord agrees to furnish
or cause to be furnished to the Premises the utilities and services described
herein, subject to the terms and conditions and in accordance with the standards
set forth herein.  Landlord’s failure to furnish any of such services when such
failure is caused by accidents, the making of repairs, alterations or
improvements, labor difficulties, difficulty in obtaining adequate supply of
fuel, electricity, steam, water or other services or supplies from the sources
from which they are usually obtained for the Building, or governmental
constraints or any other cause beyond Landlord’s reasonable control, shall not
result in any liability to Landlord.  Except as set forth in Section 7.1 above,
Tenant shall not be entitled to any abatement or reduction of Base Rent by
reason of such failure, no eviction of Tenant shall result from such failure,
and Tenant shall not be relieved from the performance of any covenant or
agreement in this Lease.  In the event of any failure, stoppage or interruption
thereof, Landlord shall diligently attempt to resume service promptly.  

10.3Prohibited Activities.  Tenant shall comply with the conditions of occupancy
and connected electrical load reasonably established by Landlord for the
Building and Tenant shall not use utilities or other services in excess of the
services described in Section 9 above or in a manner which exceeds or interferes
with any Building Systems or service equipment or Landlord’s ability to provide
services to other tenants in the Building.  Tenant shall not, without Landlord’s
prior written consent in each instance (which consent shall not be unreasonably
withheld, conditioned or delayed), connect air conditioning equipment, office
equipment (excluding standard desktop computers, laptop computers,

14

--------------------------------------------------------------------------------

printers, scanners, copiers and facsimile machines), major appliances (excluding
coffee makers, dishwashers, microwave ovens and other similar food preparation
appliances) or heavy duty equipment (collectively, “High Usage Equipment”) to
the Building’s electrical system.  Tenant covenants that at no time shall the
use of electrical energy in the Premises exceed the capacity of the existing
feeders or wiring installations then serving the Premises.  Tenant shall not,
without prior written consent of Landlord in each instance, make or perform, or
permit the making or performing of, any alteration to wiring installations or
other electrical facilities in or serving the Premises or any additions to the
electrical fixtures, machines, equipment or other appliances in the Premises
which utilize electrical energy.  

 

SECTION 11.ADDITIONAL SERVICES.

 

Landlord may impose reasonable charges, which charges shall constitute
Additional Rent and shall be payable in accordance with Section 6, and may
establish reasonable rules and regulations for the following: (a) the use or
consumption of any HVAC or other utility services (excluding electric current)
by Tenant outside of Normal Business Hours; (b) the use or consumption of any
other building services by Tenant outside of Normal Business Hours and any
unanticipated, additional costs incurred by Landlord as a result thereof; (c)
additional or unusual janitorial services required because of any non‑building
standard improvements in the Premises, the carelessness of Tenant, the nature of
Tenant’s business (including the operation of Tenant’s business after Normal
Business Hours); and (d) the removal of any refuse and rubbish from the Premises
except for discarded material placed in waste and recycling receptacles and left
for emptying as incident to Landlord’s normal cleaning of the Premises.

 

SECTION 12.ALTERATIONS, ADDITIONS AND IMPROVEMENTS TO THE PREMISES.

 

12.1Generally.  

Tenant shall not make, or permit to be made, any alterations, additions,
improvements or other changes in or to the Premises (“Alterations”), other than
the installation of typical office decorations and furnishings which are not
affixed to the realty, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that if the proposed Alterations affect the Building Structure, the
Building Systems, or the Common Areas, Landlord may withhold its consent to such
Alterations in Landlord’s sole and absolute discretion.  Without limitation, it
shall not be unreasonable for Landlord to withhold its consent to any
Alterations which would require Landlord to make improvements to the Building or
the Property (or undertake special maintenance, repair or replacement
obligations with respect to the Building or the Property) not within the scope
of those expressly provided for herein, unless Tenant agrees, at the time of its
request for approval or notice of such Alterations, to pay all costs associated
with Landlord’s improvements or obligations.  Notwithstanding anything to the
contrary contained in this Section 12.1, Tenant may make non-structural
Alterations costing less than $20,000.00 without the prior written consent of
Landlord (but with written notice to Landlord), provided said Alterations are
otherwise in compliance with this Section 12.1.

 

12.2Removal.  

 

(A)Landlord reserves the right to require that Tenant remove any work or
alterations (including, without limitation, Alterations) installed by or for
Tenant (other than Landlord’s Work) within or serving the Premises upon the
expiration or earlier termination of this Lease.  If, at the time Tenant submits
its proposed Alterations to Landlord for approval, Tenant requests permission to
leave said Alterations in place at the end of the Term, Landlord shall notify
Tenant in writing at the same time Landlord consents to such Alterations
(assuming consent is provided) whether or not such Alterations will be required
to be removed by Tenant at the end of the Term. If Tenant fails to remove any
work or alterations (including, without limitation, Alterations) so required,
such failure shall be an Event of Default hereunder, and Landlord shall have all
rights and remedies available under this Lease, at law or in equity.  Tenant
acknowledges and agrees that any work or alterations (including, without
limitation, Alterations) installed by or for Tenant within or serving the
Premises shall be the property of Tenant during the Term.  Any work or
alterations (including without limitation, Alterations) not removed by Tenant
shall, at Landlord’s option, become the property of Landlord (without payment by
Landlord) at the expiration or earlier termination of this Lease.  

  

15

--------------------------------------------------------------------------------

(B)Landlord reserves the right to require that Tenant remove any electronics,
telephone and data wires, cables, fibers, connections and related
telecommunications equipment and/or other telecommunications facilities
(collectively, “Cables”) installed by or for Tenant within or serving the
Premises upon the expiration or earlier termination of this Lease.  If, at the
time Tenant submits its proposed Cables to Landlord for approval, Tenant
requests permission to leave said Cables in place at the end of the Term,
Landlord shall notify Tenant in writing at the same time Landlord consents to
such Cables (assuming consent is provided) whether or not such Cables will be
required to be removed by Tenant at the end of the Term.  If Tenant fails to
remove any Cables so required, such failure shall be an Event of Default
hereunder, and Landlord may, upon ten (10) days prior written notice to Tenant,
remove such Cables at Tenant’s reasonable expense (without limiting Landlord’s
other rights and remedies available under this Lease, at law or in equity),
which amount shall be paid by Tenant within twenty (20) days after Tenant’s
receipt of written demand by Landlord.  Tenant acknowledges and agrees that any
Cables installed by or for Tenant within or serving the Premises shall be the
property of Tenant during the Term.  Any Cables not removed by Tenant shall, at
Landlord’s option, become the property of Landlord (without payment by Landlord)
at the expiration or earlier termination of this Lease.  

 

12.3Additional Covenants.

 

(A)All Alterations shall be made (1) at Tenant’s sole cost and expense, and (2)
according to plans and specifications approved in writing by Landlord (to the
extent plans and specifications and Landlord’s approval are required), which
approval shall not be unreasonably withheld, conditioned or delayed.  

(B)Except for non-structural Alterations costing less than $20,000.00 (as
described in Section 12.1 above), in consideration of Landlord’s costs
associated with the review and supervision of Tenant’s Alterations, Tenant shall
pay to Landlord a construction management fee equal to two and one-half percent
(2.5%) of the total project cost of Tenant’s Alterations.  In addition, Tenant
agrees to reimburse Landlord for any additional actual and commercially
reasonable third-party out-of-pocket expenses incurred by Landlord in connection
with the review and supervision of Tenant’s Alterations within thirty (30) days
after receipt of Landlord’s invoice therefor.  

(C)Tenant shall provide Landlord with “as built” plans for any Alterations for
which plans are used, regardless of whether the Alterations require Landlord’s
consent hereunder.  

(D)Tenant shall provide Landlord with copies of any warranties for Alterations
(including materials and equipment), and either assign to Landlord, or enforce
on Landlord’s behalf, all such warranties to the extent repairs and/or
maintenance on warranted items would be covered by such warranties and are
otherwise Landlord’s responsibility under this Lease.

(E)Tenant acknowledges and agrees that Landlord shall have the right to examine
and inspect any Alterations; provided, however, that no such examination or
inspection shall constitute an approval or warranty or give rise to any
liability of Landlord with respect thereto.  

(F)All Alterations shall be coordinated with any work being performed by or for
Landlord, and in such a manner as to maintain harmonious labor relations.  

(G)Tenant shall keep all construction areas clean and free of trash and debris.

12.4Construction Standards.  All Alterations made by or on behalf of Tenant
shall be made and performed:  (a) by contractors or mechanics approved by
Landlord (such approval not to be unreasonably withheld, conditioned or
delayed), who shall carry liability insurance of a type and in such amounts as
Landlord shall reasonably require, naming Landlord and Tenant as additional
insureds, (b) in a good and workmanlike manner, (c) so that same shall be at
least equal in quality, value, and utility to the original work or installation
and shall be in conformity with Landlord’s then current Building Standard
specifications as provided by Landlord to Tenant upon Tenant’s request and as
the same may be amended by Landlord from time to time, (d) in accordance with
all applicable laws, and (e) pursuant to plans, drawings and specifications (if
appropriate in light of the nature of the Alteration) which have been reviewed
and approved by Landlord (such approval not to be unreasonably withheld,
conditioned or

16

--------------------------------------------------------------------------------

delayed) prior to the commencement of the Alterations and approved by, and filed
with, all applicable governmental authorities (the “Construction Standards”).  

 

SECTION 13.INSPECTION.

 

Landlord and Landlord’s Insured Parties (as hereinafter defined), and their
representatives, shall have the right at all reasonable times and upon
reasonable advance notice (except in the event of an emergency, when no notice
shall be required) to enter the Premises to (a) show the same to prospective
lenders or purchasers or (b) inspect the same and make repairs or replacements
therein as required by this Lease and, subject to the other provisions of this
Lease, to install conduits, wires, pipes and cables; provided, however, that
Landlord shall use commercially reasonable efforts to avoid undue disturbance of
Tenant’s use and occupancy of the Premises in connection with its exercise of
any access rights as provided herein.  During the last twelve (12) months of the
Term, Landlord may, upon twenty-four (24) hours advance notice to Tenant, gain
access to the Premises for the purpose of showing the same to prospective
tenants.

SECTION 14.FIRE OR OTHER CASUALTY.

 

14.1In the event of damage to or destruction of the Premises or the Building
caused by fire or other casualty (“Event of Casualty”), Landlord shall undertake
to make repairs and restorations with reasonable diligence, unless this Lease
has been terminated by Landlord or Tenant as hereinafter provided, or unless any
mortgagee which is entitled to receive casualty insurance proceeds fails to make
available to Landlord an amount of such proceeds which (together with the amount
of any deductible) will be sufficient to cover the cost of such repairs and
restorations.  Landlord shall, within forty-five (45) days after the Event of
Casualty, provide Tenant with a good faith estimate of the time required to
repair the damage to the Premises or the Building, as the case may be.  If, in
Landlord’s reasonable judgment, the damage is of such nature or extent that (A)
more than two hundred-seventy (270) days after the Event of Casualty would be
required (with normal work crews and normal work hours) to repair and restore
the Premises or the Building, or (B) less than one (1) year remains on the then
current Term and more than ninety (90) days after the Event of Casualty would be
required (with normal work crews and normal work hours) to repair and restore
the Premises or the Building, then the Premises or the Building, as the case may
be, shall be deemed “substantially damaged.”  If the Premises or the Building
are deemed “substantially damaged,” Landlord may elect to terminate this Lease
by giving Tenant written notice of such termination within sixty (60) days after
the Event of Casualty.  In addition, if the Premises or the Building are deemed
“substantially damaged,” and if as a result of the same the Premises are
rendered untenantable for the Permitted Use, then Tenant may elect to terminate
this Lease by giving Landlord written notice of such termination within sixty
(60) days after the Event of Casualty.  If either party elects to terminate this
Lease as set forth above, then the Term shall expire thirty (30) days after the
date such written notice is given, Base Rent and Additional Rent shall be
equitably abated from the date of the Event of Casualty for any portion of the
Premises that is unusable (and unused) by Tenant, and Tenant shall thereafter
vacate the Premises and surrender the same to Landlord in accordance with the
terms, covenants and conditions of this Lease.

 

14.2 In the event this Lease is not terminated pursuant to the terms of Section
14.1 above and is otherwise in full force and effect, and sufficient casualty
insurance proceeds are available for application to such repair and restoration,
Landlord shall proceed diligently to repair and restore the Premises or the
Building, as the case may be (including Landlord’s Work) to substantially the
same condition in which it was immediately prior to the Event of Casualty,
subject to Legal Requirements; provided, however, that Landlord shall not be
obligated to repair or restore (A) any Tenant’s work or Alterations to the
Premises in excess of Landlord’s Work, even if such work was performed by
Landlord’s contractors (and regardless of whether or not Tenant is required to
remove or leave the same at the expiration or earlier termination of this
Lease), or (B) any of Tenant’s Property (as hereinafter defined), unless Tenant,
in a manner satisfactory to Landlord, assures payment in full of all costs as
may be incurred by Landlord in connection therewith.

 

14.3 When Landlord’s repair and restoration work has been completed, Tenant
shall complete the restoration of (A) all of Tenant’s work and Alterations, and
(B) all of Tenant’s Property, to the extent such restoration is necessary to
permit Tenant’s re-occupancy of the Premises.  Landlord shall not be

17

--------------------------------------------------------------------------------

liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting in any way from such damage or the repair thereof, except that
Base Rent and Additional Rent shall be equitably abated from the date of the
Event of Casualty until the Premises has been substantially restored for any
portion of the Premises that is unusable (and unused) by Tenant. 

SECTION 15.EMINENT DOMAIN.

 

If the whole or a material portion of the Premises shall be taken or condemned
by a governmental or quasi-governmental authority for any public or quasi-public
use or purpose (including sale under threat of such a taking), or if the owner
elects to convey title to the condemnor by a deed in lieu of condemnation, or if
all or any portion of the Property are so taken, condemned or conveyed and as a
result thereof, in Landlord’s reasonable judgment, the Premises cannot be used
for Tenant’s Permitted Use as set forth herein, then this Lease shall cease and
terminate as of the date when title vests in such governmental or
quasi-governmental authority and Base Rent and Additional Rent shall be abated
on the date when such title vests in such governmental or quasi-governmental
authority.  If less than a material portion of the Premises shall be taken or
condemned by a governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking), Base
Rent and Additional Rent shall be equitably abated on the date when such title
vests in such governmental or quasi-governmental authority and this Lease shall
otherwise continue in full force and effect.  In any case, Tenant shall have no
claim against Landlord for any portion of the amount that may be awarded as
damages as a result of any governmental or quasi-governmental taking or
condemnation (or sale under threat or such taking or condemnation); and all
rights of Tenant to damages therefor are hereby assigned by Tenant to
Landlord.  The foregoing shall not, however, deprive Tenant of any separate
award for moving expenses, dislocation damages or for any other award which
would not reduce the award payable to Landlord.  As used herein, “material
portion of the Premises” shall mean such amount that, in Landlord’s reasonable
judgment, would render the Premises untenantable for the Permitted Use by Tenant
as being conducted prior to such taking or condemnation.

 

SECTION 16.INDEMNIFICATION.

 

Subject to applicable waivers of claims and rights of subrogation, and except
for matters arising from the negligence or willful misconduct of Landlord or its
agents, employees or contractors, Tenant covenants and agrees to exonerate,
indemnify, defend (with counsel reasonably acceptable to Landlord), protect and
save Landlord, together with (a) Landlord’s members and managers, and their
respective members and managers, partners, shareholders, officers, directors,
agents and employees (“Landlord’s Agents”) and (b) Landlord’s property manager
and mortgagee (if any) (“Landlord’s Insured Parties”), from and against any and
all third-party claims, demands, expenses, losses, suits and damages (including
reasonable attorneys’ fees) as may be occasioned by reason of (i) any accident,
injury or damage occurring in, on or about the Premises, the Building or the
Property causing injury to persons or damage to property and due to the
negligence or willful misconduct of Tenant or Tenant’s Agents (or any person or
entity claiming by, through or under Tenant or Tenant’s Agents); and (ii) the
breach or default by Tenant or Tenant’s Agents of any representation, covenant,
or other term contained in this Lease, including without limitation the breach
of any legal requirements.  The provisions of this Section 16 shall survive the
expiration or earlier termination of this Lease.

 

SECTION 17.TENANT’s property.

 

Tenant shall pay, prior to delinquency, all taxes assessed against and levied
upon Tenant’s Property.  If any of Tenant’s Property shall be assessed with
Landlord’s real or personal property, Tenant shall pay to Landlord the taxes
attributable to Tenant within ten (10) days after receipt of a written statement
from Landlord setting forth the taxes applicable to Tenant’s Property.  As used
herein, “Tenant’s Property” includes, but is not limited to, all inventory,
merchandise, furniture, fixtures, equipment (including computer equipment and
any data stored thereon), and personal property placed in the Premises by Tenant
and all computer, telecommunications or other cabling and wiring installed in
the Premises or elsewhere in the Building by or for the benefit of Tenant.  

 

Tenant hereby acknowledges and agrees that Landlord’s insurance policies do not
cover Tenant’s Property.

18

--------------------------------------------------------------------------------

 

SECTION 18.ASSIGNMENT AND SUBLETTING.

 

18.1Assignment and Subletting.  Tenant shall not, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed, assign, mortgage, encumber or otherwise transfer this
Lease or any interest herein directly or indirectly, by operation of law or
otherwise, or sublet the Premises or any part thereof, or permit the use or
occupancy of the Premises by any party other than Tenant (any such action, a
“Transfer”).  If at any time or from time to time during the Term, when no Event
of Default has occurred and is continuing,  Tenant desires to effect a Transfer,
Tenant shall deliver to Landlord written notice (“Transfer Notice”) setting
forth the terms of the proposed Transfer and the identity of the proposed
assignee, subtenant or other transferee (each a “Transferee”).  Tenant shall
also deliver to Landlord with the Transfer Notice an acceptable assumption
agreement for Tenant’s obligations under this Lease (in the case where the
Transfer is a proposed assignment of this Lease) together with all relevant
information reasonably requested by Landlord concerning the proposed Transferee
to assist Landlord in making an informed judgment regarding the financial
responsibility, creditworthiness, reputation, and business experience of the
Transferee.  The provisions of this Section 18.1 shall apply to a transfer (by
one or more transfers) of a controlling portion of or interest in the stock or
partnership or membership interests or other equity interests of Tenant as if
such transfer(s) were an assignment of this Lease; provided that if equity
interests in Tenant at any time are or become traded on a public stock exchange,
neither the transfer of equity interests in Tenant on a public stock exchange
nor the issuance of new or additional equity interests in Tenant shall be deemed
an assignment or Transfer within the meaning of this Section 18.1.

18.2Landlord’s Options.  Except in the event of a Permitted Transfer (as
hereinafter defined), Landlord shall have the option, exercisable by written
notice delivered to Tenant within twenty (20) days after Landlord’s receipt of a
Transfer Notice accompanied by the other information described in Section 18.1,
to (a) approve the proposed Transfer; or (b) reasonably disapprove the proposed
Transfer (with a statement of the grounds therefor) and continue the Lease in
full force and effect; or (c) in the event of an assignment of this Lease or a
sublease of more than fifty percent (50%) of the Premises for all or
substantially all of the then-remaining Term, terminate the Lease with respect
to the portion of the Premises affected by the Transfer or, at Landlord’s
option, the entire Premises (it being specifically agreed that Landlord may
terminate the Lease with respect to the entire Premises even if Tenant proposes
to transfer only a portion of the Premises) as of the date set forth in
Landlord’s notice of exercise of such option, which date shall not be less than
thirty (30) days nor more than ninety (90) days following the giving of such
notice.  If Landlord approves of the proposed Transfer pursuant to Section 18.1
above, Tenant may enter into the proposed Transfer with such proposed Transferee
subject to the following conditions: (i) the Transfer shall be on the same terms
set forth in the Transfer Notice; (ii) no Transfer shall be valid and no
Transferee shall take possession of the Premises until an executed counterpart
of the assignment, sublease or other instrument effecting the Transfer (in the
form approved by Landlord) has been delivered to Landlord pursuant to which the
Transferee shall expressly assume all of Tenant’s obligations under this Lease;
and (iii) Tenant shall provide Landlord with a written ratification agreement
from each guarantor of this Lease in form and substance satisfactory to
Landlord.  In addition, Tenant agrees to reimburse Landlord for its reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Landlord in connection with Landlord’s review of any (x) proposed
Transfer whether or not Landlord approves the same and (y) Permitted Transfer.

If Landlord exercises its option to terminate this Lease as set forth above,
Tenant shall surrender possession of the portion of the Premises affected by the
Transfer or, at Landlord’s option, the entire Premises, and thereafter neither
Landlord nor Tenant shall have any further liability with respect thereto.  If
this Lease shall be terminated as to a portion of the Premises only, Base Rent,
Additional Rent (including Tenant’s Share of Tax Increases and Tenant’s Share of
Expense Increases), and all other payments and charges payable by Tenant under
this Lease which are based upon or determined by the rentable area of the
Premises shall be readjusted proportionately to reflect the rentable area of the
Premises remaining. If Landlord exercises its option to terminate this Lease as
set forth above, Tenant shall have the right, within ten (10) days after receipt
of Landlord’s termination notice, to notify Landlord that Tenant is withdrawing
the Transfer Notice, in which case Landlord’s termination will be void and of no
force or effect and this Lease shall continue.

19

--------------------------------------------------------------------------------

18.3Additional Conditions.  Without limitation, it is agreed that Landlord’s
consent shall not be considered unreasonably withheld, conditioned or delayed
if: (a) in Landlord’s good faith opinion the proposed Transferee’s financial
condition is not adequate for the obligations such Transferee is assuming in
connection with the proposed Transfer; (b) in Landlord’s good faith opinion the
proposed Transferee’s business or reputation is not suitable for the Property
considering the business and reputation of the other tenants and the Property’s
profile, or the proposed Transfer would result in a violation of another
tenant’s rights under its lease at the Property; (c) the proposed Transferee is
a governmental or quasi-governmental entity, agency, department or
instrumentality; (d) the proposed Transferee is an occupant of the Property;
(e) there is then occurring an Event of Default (or there is then occurring an
event which Tenant has received notice of and which, with passage of time, would
constitute an Event of Default) under this Lease; (f) any portion of the
Property (including the Premises) would likely become subject to additional or
different legal requirements as a consequence of the proposed Transfer;
(g) Landlord or its agent have actively negotiated with the proposed Transferee
or its agent its need for space at the Property within four (4) months prior to
Tenant’s delivery of written notice of the proposed Transfer to Landlord; (h)
intentionally omitted; (i) the proposed Transfer is not approved of by any
mortgagee; (j) the proposed assignee refuses to sign a subordination and
attornment agreement in favor of any mortgagee, if required; (k) any guarantor
of this Lease refuses to approve the proposed Transfer or to execute a written
agreement reaffirming the guaranty; (l) in Landlord’s good faith opinion the
proposed Transferee’s business will impose a burden on the Common Areas or other
facilities serving the Building or the Property that is greater than the burden
imposed by Tenant; (m) Landlord has sued or been sued by the proposed Transferee
or has otherwise been involved in a legal dispute with the proposed Transferee;
or (n) the proposed Transfer will result in there being more than one (1)
subtenant in the Premises.   

18.4No Release.  Landlord’s consent to a Transfer shall not release Tenant of
Tenant’s obligations under this Lease and this Lease and all of the obligations
of Tenant under this Lease shall continue in full force and effect as the
obligations of a principal (and not as the obligations of a guarantor or
surety).  From and after the date of any Transfer, the Lease obligations of the
Transferee and of the original Tenant named in this Lease shall be joint and
several.  No acceptance of Base Rent by Landlord from or recognition in any way
of the occupancy of the Premises by a Transferee shall be deemed a consent to
such Transfer, or a release of Tenant from direct and primary liability for the
further performance of Tenant’s covenants hereunder.  Landlord’s consent to a
particular Transfer shall not relieve Tenant from the requirement of obtaining
Landlord’s consent to any further Transfer.  Each violation of any of the
covenants, agreements, terms or conditions of this Lease, whether by act or
omission, by any of Tenant’s permitted Transferees, shall constitute a violation
thereof by Tenant.  In the event of default by any Transferee of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such Transferee or successor.

18.5Transfer Profit.  Except in the event of a Permitted Transfer, Tenant shall
pay to Landlord, as Additional Rent, one-half of the amount (the “Transfer
Profit”), if any, equal to any rent and other economic consideration received by
Tenant as a result of any Transfer which exceeds, in the aggregate: (a) the
total of the remaining Base Rent and Additional Rent which Tenant is obligated
to pay Landlord under this Lease (prorated to reflect obligations allocable to
any portion of the Premises subleased) plus (b) any reasonable tenant fit-up
costs, rent concessions, brokerage commissions and attorneys’ fees actually paid
by Tenant in connection with such Transfer (specifically excluding moving or
relocation costs paid to the Transferee).  Tenant’s costs identified above shall
be recouped by Tenant from any such excess rent before Tenant is required to
make any payment to Landlord hereunder.  Tenant shall pay such Transfer Profit
to Landlord on a monthly basis within ten (10) days after receipt thereof,
without affecting or reducing any other obligations of Tenant hereunder.  Each
such payment shall be sent with a detailed statement.  Landlord shall have the
right to audit Tenant’s books and records to verify the accuracy of such
detailed statement.

18.6Effect on Personal Rights of Tenant. Except in the event of a Permitted
Transfer, if a Transfer shall occur, any rights and options of Tenant shall be
extinguished and shall not be transferred to the assignee, transferee or
subtenant, all such rights being personal to Tenant named herein.

 

18.7Permitted Transfers.  Notwithstanding anything to the contrary contained in
Section 18, Tenant may assign its entire interest under this Lease or sublease
all or any part of the Premises to an affiliate or a successor entity as a
result of merger, consolidation or similar business reorganization

20

--------------------------------------------------------------------------------

without the consent of Landlord or to an entity that purchases all or
substantially all of the assets or ownership interests of Tenant or of the
business of Tenant conducted at the Premises (a “Permitted Transfer”), provided
that all of the following conditions are satisfied in Landlord’s reasonable
discretion:  (a) no Event of Default shall have occurred and remain uncured at
the time of the Permitted Transfer; (b) in the case of a successor entity where
the named Tenant ceases to exist following the Permitted Transfer, the successor
entity has financial strength equal to or greater than Tenant’s as of the
Effective Date; and (c) Tenant shall give Landlord written notice at least ten
(10) days before the effective date of the Permitted Transfer, along with all
applicable documentation and other information necessary for Landlord to
determine that the requirements of this provision have been satisfied.  If
requested by Landlord, the transferee shall sign Landlord’s commercially
reasonable form of assumption agreement.  Tenant acknowledges and agrees that
Section 18.4 (No Release) and Section 42 (OFAC List) shall also apply in
connection with a Permitted Transfer.

 

18.8Applicable Terms and Conditions.  The following terms and conditions shall
apply to any subletting by Tenant of all or any part of the Premises and shall
be deemed included in all subleases under this Lease whether or not expressly
incorporated therein:

 

(a)Tenant hereby assigns and transfers to Landlord all of Tenant’s interest in
all rentals and income arising from any sublease of all or a portion of the
Premises heretofore or hereafter made by Tenant, and Landlord may collect such
rent and income and apply the same towards Tenant’s obligations under this
Lease; provided, however, that until an Event of Default by Tenant shall occur
hereunder which is not cured within the applicable cure period (if any), Tenant
may, except as otherwise provided in this Lease, receive, collect and enjoy the
rents accruing under such sublease.  Landlord shall not, by reason of this or
any other assignment of such sublease to Landlord, nor by reason of the
collection of the rents from a subtenant, be deemed liable to the subtenant for
any failure of Tenant to perform and comply with any of Tenant’s obligations to
such subtenant under such sublease. Tenant hereby irrevocably authorizes and
directs any such subtenant, upon receipt of a written notice from Landlord
stating that a default hereunder exists under this Lease, to pay to Landlord the
rents and other charges due and to become due under the sublease.  The subtenant
shall rely upon any such statement and request from Landlord and shall pay such
rents and other charges to Landlord without any obligation or right to inquire
as to whether such breach exists and notwithstanding any notice from or claim
from Tenant to the contrary.  Tenant shall have no right or claim against said
subtenant, or, until the breach has been cured, against Landlord, for any such
rents and other charges so paid by said subtenant to Landlord.

 

(b)If an Event of Default by Tenant shall occur hereunder which is not cured
within the applicable cure period (if any), Landlord, at its option and without
any obligation to do so, may require any subtenant to attorn to Landlord, in
which event Landlord shall undertake the obligations of the sublandlord under
such sublease from the time of the exercise of said option to the expiration of
such sublease; provided, however, Landlord shall not be liable for any prepaid
rent or security deposit paid by such subtenant to Tenant or for any other prior
defaults or breaches of Tenant as sublandlord under such sublease, unless and
then to the extent any such prepaid rent and security deposit have been
delivered to Landlord.

 

SECTION 19.SIGNS, WINDOW TREATMENTS, AND ADVERTISING.

 

Except as hereinafter provided, Tenant may not place on the interior or exterior
of the Premises (including on both interior and exterior surfaces or doors and
interior surfaces of windows) or on any part of the Building outside of the
Premises, any signs, symbols, advertisements, or the like, visible to public
view from outside of the Premises.  Any signs or letters in the public corridors
or on the doors must be in accordance with a plan or sketch of the sign
submitted to Landlord for written approval before installation, which
installation shall be at the sole expense of Tenant.  All signage must be in
accordance with all applicable laws, regulations, ordinances, and codes.  No
signs may be installed in or on any window.  Tenant may install its own window
treatments, only if the same shall not in any way interfere with the standard
blinds for the Building or be visible from the exterior of the Building.

Landlord shall provide and maintain (a) in the main lobby of the Building, an
alphabetical directory board or other directory device listing all tenants in
the Building, including a single directory listing for Tenant, and/or (b) in the
elevator lobby of the floor on which the Premises are located, an alphabetical
directory

21

--------------------------------------------------------------------------------

board or other directory device listing all tenants on the floor, including a
single directory listing for Tenant.  Tenant shall have the option to install
its own signage at the entrance of the Premises, subject to Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  

SECTION 20.INFLAMMABLES, ODORS.

Tenant shall not bring, permit to be brought, keep, or permit to be kept in or
on the Premises or elsewhere in the Building or on the Property, any
inflammable, combustible, or explosive fluids, materials, chemicals, or
substances (other than small quantities of industrial solvents used in the
normal course of cleaning and maintenance), or cause or permit any odors of
cooking or other processes, or any unusual or other objectionable odors to
emanate from or permeate the Premises.

 

SECTION 21.INSURANCE.

 

21.1.Landlord’s Insurance.  Landlord shall, at all times during the Term,
procure and maintain: (A) property insurance in an amount equal to the full
replacement cost of the Building (excluding the foundation, but including
Landlord’s Work), which shall provide protection against loss by fire and other
casualties and risks, on the special causes of loss form, including earthquake
and flood, and such other property insurance as may be required by Landlord or
Landlord’s mortgagee from time to time, (B) commercial general liability
insurance in an amount not less than Tenant is required to maintain hereunder,
and (C) any such other insurance coverage as Landlord determines in its sole but
good faith judgment.  Any such insurance coverage may be effected directly
and/or through the use of blanket insurance coverage covering more than one
location and may contain such commercially reasonable deductibles as Landlord
may elect in its discretion.  The cost of such insurance shall be included as
part of Operating Expenses.  

 

21.2Tenant’s Insurance.

  Tenant shall, at all times during the Term (or such earlier or later period as
Tenant is in possession of the Premises or any portion thereof), procure and
maintain at its sole cost and expense:

 

(A)Property.  Property insurance in an amount equal to the full replacement cost
of Tenant’s work, Alterations and Tenant’s Property located in the Premises,
which shall provide protection against loss by fire and other casualties and
risks, on the special causes of loss form.  

(B)Commercial General Liability.  Commercial general liability insurance
(including contractual and personal injury liability insurance) in an amount not
less than $1,000,000.00 per occurrence and $2,000,000.00 annual aggregate (or
such commercially reasonable higher limits as required by landlords of other
comparable commercial properties located in downtown Boston where the Building
is located).

(C)Automobile Liability.  Automobile liability insurance for owned, non-owned
and hired vehicles in an amount not less than $1,000,000.00 per occurrence.

(D)Workers’ Compensation and Employers’ Liability.  The statutory limits of
workers’ compensation and employers’ liability insurance in amounts adequate to
satisfy the umbrella underlying requirements.

(E)Excess/Umbrella Liability.  Umbrella liability coverage in an amount not less
than $5,000,000.00 per occurrence and $5,000,000.00 annual aggregate.  Umbrella
liability coverage is to be in excess of the commercial general liability,
automobile liability, and employers’ liability requirements outlined in Sections
21.2(B), (C) and (D) above.

(F)The liability coverage in the insurance policies required in Sections
21.2(B), (C) and (E) above shall name Landlord, together with Landlord’s Insured
Parties, as additional insureds on a primary non-contributing basis.  All
insurance policies required in Sections 21.2(A) – (E) above shall be issued by
companies authorized to do business in Massachusetts with an A.M. Best’s
financial rating of at least A- and a size class rating of at least VIII (8) or
otherwise acceptable to Landlord.  At or prior to the

22

--------------------------------------------------------------------------------

Commencement Date, Tenant shall deposit with Landlord countersigned certificates
of insurance, accompanied by a letter from the placing insurance broker
evidencing Tenant’s certificates of insurance are proper and reflect the
coverage placed by the broker for Tenant.  In the event Tenant’s insurer cancels
or refuses to renew the policy, or changes in any material and adverse way the
nature or extent of the coverage provided by such policy, Tenant shall notify
Landlord of such fact in writing promptly thereafter.  Tenant’s failure to
comply with its insurance obligations under this Lease shall constitute an Event
of Default under this Lease.

21.3Insurance During Construction.  

In addition, during the performance of any construction by Tenant on the
Premises, in addition to the above coverage required to be maintained by Tenant,
Tenant shall cause any contractors and sub-contractors performing work to carry:
(A) commercial general liability insurance in an amount not less than
$1,000,000.00 per occurrence and $2,000,000.00 annual aggregate (or such
commercially reasonable higher limits as required by landlords of other
comparable commercial properties located in downtown Boston where the Building
is located); (B) the statutory limits of workers’ compensation and employers’
liability insurance in amounts adequate to satisfy the umbrella underlying
requirements; (C) umbrella liability coverage in an amount not less than
$5,000,000.00 per occurrence and $5,000,000.00 annual aggregate (to be in excess
of the commercial general liability and employers’ liability requirements
outlined in Sections 21.3(A) and (B) above); and (D) property insurance to
include the betterments and improvements on the special causes of loss form,
including earthquake and flood, to protect Landlord’s and Tenant’s interests
during the course of construction with a limit of not less than the total
replacement cost of the completed improvements under construction.  The
liability coverage in the insurance policies required in Sections 21.3(A) and
(C) above shall name Landlord, together with Landlord’s Insured Parties, as
additional insureds on a primary non-contributing basis.

21.4Waiver of Subrogation.  

Landlord and Tenant hereby release each other from any and all liability or
responsibility to the other or anyone claiming by, through or under them by way
of subrogation or otherwise for any loss or damage to property caused by fire or
other casualty, even if such fire or other casualty shall have been caused by
the fault or negligence of the other party, or anyone for whom such party may be
responsible; provided, however, that this release shall be applicable and in
full force and effect only to the extent permitted by law and only to the extent
that the cost of repairing such damage is covered by insurance or would have
been covered by insurance proceeds payable under any policy (including the
deductible and/or uninsured portion thereof) required to be maintained under
this Lease, but not so maintained. Each policy of such insurance shall contain a
waiver of subrogation by the insurer against Landlord or Tenant, as the case may
be.

 

SECTION 22.HAZARDOUS MATTER.

 

22.1Tenant and Tenant’s Agents shall not generate, use or store any Hazardous
Matter (as hereinafter defined) in or on the Property (including the Premises)
or introduce any Hazardous Matter in any manner into the Property (including the
Premises).  Tenant and Tenant’s Agents shall not dump, flush, release or dispose
of any Hazardous Matter in, on or from the Property (including the Premises)
whether by sewer, septic system, ground, air or otherwise.

 

22.2Tenant shall promptly notify Landlord in writing of any incident in or on
the Property (including the Premises) involving the presence of Hazardous Matter
or violation (or possible violation) of Environmental Requirements (as
hereinafter defined) by Tenant.  Tenant shall promptly deliver to Landlord
copies of any notices, orders or other communications received from any
government agency or official concerning the presence of Hazardous Matter or
violation (or alleged violation) of Environmental Requirements.

 

22.3To the maximum extent enforceable by law, Tenant covenants and agrees to
exonerate, indemnify, defend (with counsel reasonably acceptable to Landlord),
protect and save Landlord, together with (A) Landlord’s Agents and (B)
Landlord’s Insured Parties, from and against any and all Environmental Damages
(as hereinafter defined) which may be asserted by any person or entity, or
government agency, or which the indemnified parties may sustain or be put to on
account of:  (1) the presence or release of any Hazardous Matter in, on or from
the Premises, the Building or the Property caused by Tenant or Tenant’s Agents;
(2) the violation of any Environmental Requirements by Tenant or Tenant’s
Agents; and (3) the breach or default by Tenant or Tenant’s Agents of any of
Tenant’s

23

--------------------------------------------------------------------------------

obligations under Section 22.  Notwithstanding any provision of this Lease to
the contrary, Tenant shall in no event have any liability (by way of
indemnification or otherwise) for removal or remediation of any Hazardous Matter
from the Premises or the Property or for any loss or damage, to the extent that
such Hazardous Matter (i) existed in, on or under the Premises or the Property,
as the case may be, on the Commencement Date, or (ii) was placed or released in,
on or under the Premises other than by the act or omission of Tenant or Tenant’s
Agents.   

 

22.4The provisions of this Section shall be in addition to any other obligations
and liabilities Tenant may have to Landlord under this Lease or otherwise at law
or in equity, and in the case of conflict between Section 22 and any other
provision of this Lease, the provision imposing the most stringent requirement
on Tenant shall control.  The provisions of Section 22 shall survive the
expiration or earlier termination of this Lease.

 

22.5The following terms as used herein shall have the meanings set forth below:

 

(A) “Hazardous Matter” shall mean any substance: (1) which is or becomes defined
as “hazardous waste,” “hazardous material,” “hazardous substance,” “toxic
substance,” “oil,” “infectious medical waste,” “hazardous medical waste” or
similar in any federal, state, or local law, ordinance, regulation, code, order,
or otherwise; or (2) which is toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise hazardous to
health or the environment and which is or becomes regulated and the presence of
which requires investigation or remediation pursuant to all applicable law.

 

(B)“Environmental Requirements” shall mean all applicable law, the provisions of
any and all approvals, and the terms, covenants and conditions of this Lease
insofar as the same relate to the release, maintenance, use, keeping in place,
transportation, disposal or generation of Hazardous Matter, including, without
limitation, those pertaining to reporting, licensing, permitting, health and
safety of persons, investigation, containment, remediation, and disposal.

 

(C)“Environmental Damages” shall mean all liabilities, injuries, losses, claims,
damages (whether punitive, special, consequential or otherwise), settlements,
attorneys’ and consultants’ fees, fines and penalties, interest and expenses,
and costs of environmental site investigations, reports and cleanup, including,
without limitation, costs incurred in connection with any investigation or
assessment of site conditions or of health of persons using the Building or the
Property; risk assessment and monitoring; any cleanup, remedial, removal or
restoration work required by any governmental agency or recommended by
Landlord’s environmental consultant; any decrease in value of the Property; any
damage caused by loss or restriction of rentable or usable space in the
Property; or any damage caused by adverse impact on marketing or financing of
the Property.

 

22.6Landlord represents and warrants to Tenant that, as of the Effective Date,
to the best of Landlord’s knowledge, with no duty of inquiry, Landlord has
received no notice of violation of Environmental Requirements with respect to
the Premises, the Building, or the Property that has not been cured.

 

SECTION 23.TENANT ESTOPPEL CERTIFICATES.

 

23.1Upon request, and within twelve (12) Business Days after written notice
given by or on behalf of Landlord, Tenant shall furnish Landlord with a tenant
estoppel certificate signed by Tenant certifying as to such matters relating to
the then current status of this Lease as may be reasonably requested by Landlord
(or any Superior Lessor (as hereinafter defined), Superior Mortgagee (as
hereinafter defined), prospective lessor, prospective mortgagee, prospective
purchaser or other party), including, without limitation:

 

(A)The Commencement Date and Expiration Date;

24

--------------------------------------------------------------------------------

(B)That this Lease is unmodified and in full force and effect or, if there has
been a modification, that the same is in full force and effect, as modified, and
stating such modification;

(C)Whether or not there are any existing setoffs or defenses against the
enforcement of any of the terms, covenants and conditions of this Lease and
whether there are any obligations of Landlord or Tenant to be performed or
complied with and, if so, specifying the same;

(D)The date to which Base Rent, Additional Rent and all other charges have been
paid;

(E)The amount of any security deposit or letter of credit hereunder; and

(F)Any other matters reasonably requested.

23.2Any statement furnished pursuant to this Section may be relied upon by
Landlord (or any Superior Lessor, Superior Mortgagee, prospective lessor,
prospective mortgagee, prospective purchaser or other party).  In addition to
any other right or remedy Landlord may have, if Tenant fails to execute any
tenant estoppel certificate within the time-frame required by this Section,
Tenant shall pay to Landlord a fee in the amount of $200.00 per day for each day
beyond the applicable time period that Tenant fails to execute and deliver such
certificate.  

 

SECTION 24.SUBORDINATION.

 

24.1This Lease, and all rights of Tenant hereunder, are and shall be subject and
subordinate to all ground leases, overriding leases and underlying leases, now
or hereafter affecting the Building or the Property, and each of the terms,
covenants and conditions thereto (the “Superior Leases”), and to all mortgages
and deeds of trust, now or hereafter affecting the Building or the Property or
the Superior Leases, and each of the terms, covenants and conditions thereto
(the “Superior Mortgages”), whether or not such Superior Mortgages shall also
cover other land, buildings or leases, to each and every advance made or
hereafter to be made under such Superior Mortgages, and to all renewals,
modifications, replacements and extensions of such Superior Leases and Superior
Mortgages.  This Section shall be self-operative and no further instrument of
subordination shall be required.  

 

24.2Upon request, and within twelve (12) Business Days after written notice
given by or on behalf of Landlord, Tenant shall execute, acknowledge and deliver
to Landlord any reasonable instrument of subordination that Landlord (or any
Superior Lessor, Superior Mortgagee, prospective lessor, prospective mortgagee,
prospective purchaser or other party) may reasonably request; provided, however,
that such instrument of subordination shall provide that Tenant’s use and
occupancy of the Premises shall not be disturbed so long as Tenant is not in an
Event of Default beyond any applicable notice and cure period.  In addition to
any other right or remedy Landlord may have, if Tenant fails to execute any
instrument of subordination within the time-frame required by this Section,
Tenant shall pay to Landlord a fee in the amount of $200.00 per day for each day
beyond the applicable time period that Tenant fails to execute and deliver such
instrument.  As used herein, “Superior Lessor” shall mean the lessor of a
Superior Lease or its successor in interest.  As used herein, “Superior
Mortgagee” shall mean the holder of a Superior Mortgage or its successor in
interest.  

 

24.3If any Superior Lessor or Superior Mortgagee shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease or deed (such party so succeeding to Landlord’s rights
herein called the “Successor Landlord”), then Tenant shall attorn to and
recognize such Successor Landlord as Tenant’s landlord under this Lease (without
the need for further agreement) and shall promptly execute and deliver any
reasonable instrument that such Successor Landlord may reasonably request to
evidence such attornment.  If any Superior Lessor or Superior Mortgagee shall
succeed to the rights of Landlord under this Lease, then this Lease shall
continue in full force and effect as a direct lease between the Successor
Landlord and Tenant upon all of the terms, covenants and conditions as are set
forth in this Lease, except that the Successor Landlord shall not (A) be liable
for any previous act or omission of Landlord under this Lease, except to the
extent such act or omission shall constitute a continuing Landlord default
hereunder; (B) be subject to any offsets, counterclaims or defenses which Tenant
might have against Landlord, except as to those which constitute a continuing
Landlord default hereunder of which the Successor Landlord has notice prior to

25

--------------------------------------------------------------------------------

such succession of interest; (C) be bound by any rent or other charges which
Tenant may have paid to Landlord more than thirty (30) days in advance of the
due date thereof; (D) be bound by any security deposit, tax escrow or insurance
escrow which Tenant may have paid to Landlord, except to the extent such
security deposit and escrowed funds are received by the Successor Landlord; or
(E) be bound by any amendment or modification of this Lease or any consent by
Landlord under this Lease to any sublease or assignment of Tenant’s interest in
this Lease made without the Successor Landlord’s prior written consent.  

 

24.4Notwithstanding anything to the contrary contained in Section 24, Landlord
agrees to use commercially reasonable efforts to obtain a Subordination,
Non‑Disturbance and Attornment Agreement (an “SNDA”) from the holder of any
future Superior Mortgage on the Property on such Superior Mortgagee’s standard
form; provided, however, that Landlord’s inability to obtain an SNDA from the
holder of any future Superior Mortgage on the Property shall not affect this
Lease or the obligations of Landlord and Tenant hereunder.

 

SECTION 25.DEFAULT.

 

25.1Events of Default.  The occurrence of any one or more of the following
events shall constitute an event of default (each an “Event of Default”)
hereunder:

25.1.1Nonpayment of Base Rent or Additional Rent.  Failure by Tenant to pay any
installment of Base Rent, Additional Rent or any other amount, deposit,
reimbursement or sum due and payable hereunder, upon the date when said payment
is due; provided, however, that on the first (1st) occasion only during any
calendar year with respect to Base Rent, Landlord shall furnish Tenant with
written notice of such failure and permit Tenant a five (5)-Business Day period
to cure such failure.

25.1.2Intentionally Omitted.

25.1.3Other Obligations.  Failure by Tenant to perform or observe any other
covenant, condition or agreement of this Lease and such failure continues, after
written notice given by or on behalf of Landlord to Tenant, for more than thirty
(30) days (or such longer period as may be necessary to cure such default,
provided that Landlord commences such cure within the thirty (30) day period and
thereafter diligently pursues the same to completion); provided, however, that
if the applicable covenant, condition or agreement of this Lease provides for a
shorter time period for performance, the shorter time period for performance
shall apply.

25.1.4Assignment; Receivership; Attachment.  (a) The making by Tenant of any
arrangement or assignment for the benefit of creditors; (b) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (iii) the attachment,
execution, or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days.

25.1.5Bankruptcy.  The admission by Tenant or Tenant’s guarantor (if any) in
writing of its inability to pay its debts as they become due, the filing by
Tenant or Tenant’s guarantor (if any) of a petition in bankruptcy seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, the
filing by Tenant or Tenant’s guarantor (if any) of an answer admitting or
failing timely to contest a material allegation of a petition filed against
Tenant or Tenant’s guarantor (if any) in any such proceeding or, if within
forty-five (45) days after the commencement of any proceeding against Tenant or
Tenant’s guarantor (if any) seeking any involuntary reorganization, or
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation by any of Tenant’s
creditors or such guarantor’s creditors, such proceeding shall not have been
dismissed.

25.1.6Abandonment.  Abandonment of the Premises (as opposed to mere vacancy) by
Tenant for a continuous period in excess of thirty (30) days.

25.1.7Intentionally Omitted.  

26

--------------------------------------------------------------------------------

25.2Remedies.  If an Event of Default occurs, Landlord shall have the following
rights and remedies, in addition to any and all other rights and remedies
available to Landlord in law or equity:

 

25.2.1Notice to Quit.  Landlord shall have the right to deliver written notice
to Tenant to quit possession and occupancy of the Premises and to declare the
Lease terminated.  Upon Landlord’s termination of this Lease, Tenant shall quit
and peaceably surrender the Premises, and all portions thereof, to Landlord, and
Landlord shall have the right to receive all rental and other income of and from
the same.

25.2.2Right of Re-Entry.  Landlord shall have the right, with or without
terminating this Lease, to re-enter the Premises and take possession thereof by
summary proceeding, eviction, ejectment or otherwise and may dispossess all
persons and property from the Premises.  Tenant’s Property may be removed and
stored in a public warehouse or elsewhere at the cost of and for the account of
Tenant.  No re-entry or taking possession of the Premises by Landlord pursuant
to this Section 25.2.2 shall be construed as an election to terminate this Lease
unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction.  Tenant
thereby waives all statutory rights, including without limitation the right to a
notice to quit, notice before exercise of any prejudgment remedy, and any rights
of redemption, all to the extent such rights may be lawfully waived.

25.2.3Recovery of Base Rent and Damages.  Landlord shall have the right to
recover from Tenant all loss of Base Rent and other payments that Landlord may
incur by reason of termination of the Lease, including, without limitation: (a)
all Base Rent, Additional Rent and other sums due and payable by Tenant as of
the date of termination; (b) all Base Rent and Additional Rent that would
otherwise be payable for the remainder of the Term in accordance with the terms
of this Lease; (c) all of Landlord’s then unamortized costs of special
inducements provided to Tenant (including without limitation rent concessions,
tenant construction allowances, rent waivers, above building standard Landlord’s
Work, and the like); (d) the costs of collecting amounts due from Tenant under
the Lease and the costs of recovering possession of the Premises (including
attorneys’ fees and litigation costs); (e) the costs of curing Tenant’s defaults
existing at or prior to the date of termination; (f) all Reletting Expenses (as
hereinafter defined); and (g) all Landlord’s other reasonable expenditures
arising from the termination. Tenant shall reimburse Landlord for all such
items, and the same shall be due and payable immediately from time to time upon
notice from Landlord that an expense has been incurred, without regard to
whether the expense was incurred before or after the termination.

25.2.4Acceleration of Future Rentals.  Following termination of this Lease,
Landlord, at its election, may demand to be paid for its loss of Base Rent (with
respect to the period following such termination) by a lump sum payment
representing the then present value of the amount of Base Rent that would have
been paid in accordance with this Lease for the remainder of the Term minus the
then present value of the aggregate fair market rent and additional charges
payable for the Premises for the remainder of the Term (if less than the Base
Rent payable hereunder) estimated as of the date of termination, and taking into
account Landlord’s reasonable projections of vacancy and time required to
re-lease the Premises.  Landlord shall be entitled to recover from Tenant, and
Tenant shall pay to Landlord, on demand, such amount as final damages for
Tenant’s default with respect to the rents payable for the remainder of the Term
as described above.  In the computation of present value, a discount at the then
market discount rate as reasonably determined by Landlord shall be employed.

25.2.5Base Rent Due After Re-Entry by Landlord.  If Landlord re-enters or
otherwise takes possession of the Premises without terminating this Lease (but
terminating only Tenant’s right of possession in the Premises), then the Lease
and Tenant’s liabilities and obligations thereunder shall survive such
action.  In the event of any such termination of Tenant’s right of possession,
whether or not the Premises, or any portion thereof, shall have been relet,
Tenant shall pay Landlord a sum equal to the Base Rent and any other charges
required to be paid by Tenant up to the time of such termination of such right
of possession and thereafter Tenant, until the end of the Term, shall be liable
to Landlord for and shall pay to Landlord:  (a) the equivalent of the amount of
the Base Rent payable under this Lease, less (b) the net proceeds of any
reletting effected pursuant to the provisions hereof after deducting all of
Landlord’s Reletting Expenses.  Tenant shall pay such amounts in accordance with
the terms of this Section 25.2.5 as set forth in

27

--------------------------------------------------------------------------------

a written statement thereof from Landlord to Tenant (the “Deficiency”) to
Landlord in monthly installments on the days on which the Base Rent is payable
under this Lease, and Landlord shall be entitled to recover from Tenant each
monthly installment of the Deficiency as the same shall arise.  Tenant shall
also pay to Landlord upon demand the actual and commercially reasonable costs
incurred by Landlord in curing Tenant’s default(s) existing at or prior to the
date of such termination, the cost of recovering possession of the Premises and
the Reletting Expenses.  Tenant agrees that Landlord may file suit to recover
any sums that become due under the terms of this Section from time to time, and
all reasonable costs and expenses of Landlord, including attorneys’ fees and
costs incurred in connection with such suits shall be payable by Tenant on
demand.

25.2.6Certain Terms Defined.  “Reletting Alterations” shall mean all repairs,
changes, improvements, alterations or additions made by Landlord in or to the
Premises to the extent deemed reasonably necessary by Landlord to prepare the
Premises for the re-leasing following an Event of Default; and “Reletting
Expenses” shall mean the reasonable expenses paid or incurred by Landlord in
connection with any re-leasing of the Premises following an Event of Default,
including, without limitation, marketing expenses, brokerage commissions,
attorneys’ fees, the costs of Reletting Alterations, tenant allowances and other
economic concessions provided to the new tenant.

25.3Landlord’s Right to Cure Defaults.  If an Event of Default by Tenant shall
occur hereunder which is not cured within the applicable cure period (if any),
or Landlord reasonably determines that an emergency exists, Landlord, without
being under any obligation to do so and without thereby waiving such default,
may remedy such default for the account and at the expense of Tenant.  If
Landlord makes any expenditures or incurs any obligations for the payment of
money in connection therewith, including but not limited to reasonable
attorneys’ fees in instituting, prosecuting or defending any action or
proceeding, such sums paid or obligation incurred and costs, shall be paid upon
demand to Landlord by Tenant as Additional Rent pursuant to Section 6 hereof and
if not so paid with interest from the date due until the date paid at the lesser
of eighteen percent (18%) per annum or the maximum legal rate that Landlord may
charge Tenant (the “Default Rate”).

 

25.4Disposition of Tenant’s Property.  In addition to Landlord’s rights under
Section 25.3 hereof, Landlord shall have the right to (a) remove and store, at
Tenant’s sole risk and expense, any of Tenant’s Property that is not removed by
Tenant at the expiration or earlier termination of this Lease and/or (b) upon
ten (10) days prior written notice to Tenant (and Tenant’s failure to pick up
such Tenant’s Property within such ten (10) day period), sell such items at
private or public sale for such price as Landlord at its discretion may
obtain.  Landlord shall in no event be responsible for the value, preservation
or safekeeping of Tenant’s Property.  Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in connection with the removal and storage of
Tenant’s Property so long as the same shall be in Landlord’s possession or under
Landlord’s control.

 

25.5Mitigation of Damages; Reletting of Premises.  Landlord shall have no
obligation to mitigate any damages resulting from an Event of Default by Tenant
under this Lease other than to use commercially reasonable efforts to rent the
Premises; provided, however, that (A) Landlord shall not be obligated to solicit
or entertain negotiations with a replacement tenant for the Premises unless and
until Landlord obtains full and complete possession of the Premises, including,
without limitation, the final and unappealable legal right to relet the Premises
free of any claim of Tenant; (B) Landlord shall not be obligated to lease or
show the Premises, on a priority basis, or offer the Premises to a prospective
tenant when other premises at the Property suitable for the replacement tenant’s
use are (or soon will be) available; (C) Landlord shall not be obligated to
lease the Premises to a replacement tenant at a rate that is less than the rate
that Landlord is leasing space at the Property (on a per rentable square foot
basis); (D) Landlord shall not be obligated to enter into a lease with a
replacement tenant under terms, covenants and conditions that are reasonably
unacceptable to Landlord, including, without limitation, a replacement tenant
whose use would: (1) violate any restriction, covenant, or requirement contained
in the lease of another tenant of the Property, (2) adversely affect, in
Landlord’s good faith opinion, the reputation of the Property, or (3) be
incompatible, in Landlord’s good faith opinion, with the operation of the
Property; and (E) Landlord shall not be obligated to enter into a lease with a
replacement tenant who does not have, in Landlord’s good faith opinion,
sufficient financial resources to fulfill all of the obligations required in
connection with a lease of the Premises.  

28

--------------------------------------------------------------------------------

In attempting to relet the Premises, Landlord may perform Reletting Alterations,
and Tenant upon demand shall pay the reasonable cost of the foregoing as part of
the Reletting Expenses.  The rents from any reletting shall be applied first to
the payment of the Reletting Expenses, and second to the payment of Rent herein
provided to be paid by Tenant.  Any excess or residue shall operate only as an
offsetting credit against the amount of Rent due and owing as the same
thereafter becomes due and payable hereunder.

25.6No Accord and Satisfaction.  Landlord may collect and receive any rent due
from Tenant, and the payment thereof shall not constitute a waiver of or affect
any notice or demand given, suit instituted or judgment obtained by Landlord, or
be held to waive, affect, change, modify or alter the rights or remedies that
Landlord has against Tenant in equity, at law, or by virtue of this Lease.  No
receipt or acceptance by Landlord from Tenant of less than the rent herein
stipulated shall be deemed to be other than a partial payment on account for any
due and unpaid stipulated rent; no endorsement or statement on any check or any
letter or other writing accompanying any check or payment of rent to Landlord
shall be deemed an accord and satisfaction, and Landlord may accept and
negotiate such check or payment without prejudice to Landlord’s rights to (a)
recover the remaining balance of such unpaid rent, or (b) pursue any other
remedy provided in this Lease.

 

25.7Claims in Bankruptcy.  Nothing herein shall limit or prejudice the right of
Landlord to prove and obtain in a proceeding for bankruptcy, insolvency,
arrangement or reorganization by reason of the termination of this Lease, an
amount equal to the maximum allowed by any statute or rule of law in effect at
the time when, and governing the proceedings in which, the damages are to be
proved, whether or not the amount is greater, equal to or less than the amount
of the loss or damage that Landlord has suffered.  Without limiting any of the
provisions of Section 25, if pursuant to the Bankruptcy Code, as the same may be
amended, Tenant is permitted to assign this Lease in disregard of the
restrictions contained in Section 18, Tenant agrees that adequate assurance of
future performance by the assignee permitted under the Bankruptcy Code shall
mean the deposit of cash security with Landlord in any amount equal to all Base
Rent payable under this Lease for the calendar year preceding the year in which
such assignment is intended to become effective, which deposit shall be held by
Landlord, without interest, for the balance of the Term as security for the full
and faithful performance of all of the obligations under this Lease on the part
of Tenant yet to be performed.  If Tenant receives or is to receive any valuable
consideration for such an assignment of this Lease, such consideration, after
deducting therefrom (a) the brokerage commissions, if any, and other expenses
reasonably designated by the assignee as paid for the purchase of Tenant’s
Property in the Premises, shall be and become the sole exclusive property of
Landlord and shall be paid over to Landlord directly by such assignee.  In
addition, adequate assurance shall mean that any such assignee of this Lease
shall have a net worth indicating said assignee’s reasonable ability to pay the
rent, and abide by the terms of this Lease for the remaining portion thereof
applying commercially reasonable standards.

 

25.8Waiver of Trial By Jury.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LANDLORD AND TENANT HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S
USE OR OCCUPANCY OF THE PREMISES, OR ANY SUMMARY PROCESS, EVICTION OR OTHER
STATUTORY REMEDY WITH RESPECT THERETO.  EACH PARTY HAS BEEN REPRESENTED BY, AND
HAS RECEIVED THE ADVICE OF, LEGAL COUNSEL WITH RESPECT TO THIS WAIVER.

 

SECTION 26.SECURITY DEPOSIT.

 

26.1Simultaneously with the execution and delivery of this Lease, Tenant shall
deliver to Landlord the sum identified in Section 1 of this Lease in the form of
a check or wire transfer (the “Security Deposit”).  During the Term, including
any extensions thereof, and for sixty (60) days after the expiration of the
Term, or for so long thereafter as Tenant is in possession of the Premises (or
any portion thereof) or has unsatisfied obligations hereunder to Landlord, the
Security Deposit shall be held by Landlord without liability for interest and as
security for the full and timely performance by Tenant of Tenant’s covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of Rent or a measure of
Tenant’s liability for damages in case of

29

--------------------------------------------------------------------------------

any failure by Tenant to perform any of Tenant’s covenants or obligations
hereunder.  Landlord shall not be required to keep the Security Deposit separate
from its other accounts, and shall have no fiduciary responsibilities or trust
obligations whatsoever with regard to the Security Deposit.  Tenant shall have
no right to require Landlord to so draw and apply the Security Deposit, nor
shall Tenant be entitled to credit the same against Rent or other sums payable
hereunder.  Landlord may, from time to time, without prejudice to any other
remedy, use the Security Deposit to the extent necessary to cure or attempt to
cure, in whole or in part, any failure by Tenant to perform any of Tenant’s
covenants or obligations hereunder (to the extent continuing uncured beyond any
applicable notice and cure period), without waiving any rights or remedies as a
result of such failure.  Following any such application of the Security Deposit,
Tenant shall pay to Landlord within five (5) Business Days after demand the
amount so applied in order to restore the Security Deposit to its original
amount, and failure to so restore within such time period shall be an Event of
Default hereunder giving rise to all of Landlord’s rights and remedies
applicable to an Event of Default in the payment of Rent.  If Tenant does not
have any unsatisfied obligations hereunder at the termination of this Lease (or
thereafter if Tenant is in possession of the Premises (or any portion thereof)),
the balance of the Security Deposit remaining after any such application shall
be returned by Landlord to Tenant within sixty (60) days thereafter.  If
Landlord transfers its interest in the Premises during the Term, Landlord shall
assign the Security Deposit to the transferee and thereafter shall have no
further liability for the return of such Security Deposit.

 

26.2Notwithstanding anything to the contrary contained herein, provided that
Tenant shall not be in an Event of Default beyond any applicable notice and
grace period on the Reduction Date (as hereinafter defined), the Security
Deposit shall be decreased to $65,548.00 (the “Reduced Amount”) after the
fourteen (14) month anniversary of the Commencement Date (the “Reduction
Date”).  Subject to the terms and conditions contained herein, Landlord shall
promptly, following the Reduction Date and Tenant’s written request therefor,
refund to Tenant the amount necessary to reduce the Security Deposit to the
Reduced Amount.  Should Tenant be in an Event of Default beyond any applicable
notice and grace period on the Reduction Date, the Security Deposit then in
effect shall remain in place (without reduction) for the balance of the Term.

 

SECTION 27.NO LIENS.

Tenant agrees to discharge (either by payment or by filing of the necessary bond
or otherwise), within fifteen (15) days after notice thereof, any mechanic’s,
materialman’s or other lien or encumbrance against the Premises or the Property
which arises out of any payment due for, or purported to be due for, any labor,
services, materials, supplies or equipment furnished, or alleged to have been
furnished, to or for Tenant.  If Tenant shall fail to so discharge such lien or
encumbrance then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same (either by payment or by
filing of the necessary bond or otherwise), and any payment, costs and expenses
incurred by Landlord in connection therewith, including reasonable attorneys’
fees, shall be repaid by Tenant to Landlord on demand, together with interest
thereon at the Default Rate.  Any claim to, or lien upon, the Premises or the
Property described herein shall accrue only against the leasehold estate of
Tenant and shall be subject and subordinate to the paramount title and rights of
Landlord in and to the Premises and the Property.  

 

SECTION 28.FINANCIAL STATEMENTS; CONFIDENTIALITY.

 

28.1Financial Statements.  Tenant acknowledges that the capability of Tenant to
perform its financial obligations under this Lease is material to Landlord, and
that Landlord would not enter into this Lease but for its belief, based on its
review of Tenant’s financial statements, that Tenant is capable of performing
such financial obligations.  Tenant hereby represents and warrants to Landlord
that any financial statements previously furnished to Landlord were at the time
given true and correct in all material respects, and that there have been no
material changes thereto as of the Effective Date.  In addition, upon request,
and within ten (10) days after written notice given by or on behalf of Landlord,
Tenant shall furnish Landlord with current financial statements (audited, if
available, or otherwise certified as being true and correct by Tenant)
reflecting Tenant’s current financial condition.

 

28.2Confidentiality.  In connection with Landlord's review of any non-public
documents and information furnished by Tenant in connection with this Lease
(including the financial statements referenced above), Landlord agrees to hold
such information in confidence and not to disclose such

30

--------------------------------------------------------------------------------

information to third parties, other than its attorneys, accountants, prospective
purchasers of the Building or the Property, partners in the Landlord entity and
current or prospective mortgagees or the attorneys of any of them, or as
required by law.  Landlord further agrees to inform any such attorneys,
accountants, prospective purchasers of the Building or the Property, partners in
the Landlord entity and current or prospective mortgagees or the attorneys of
any of them that such information is confidential.

 

SECTION 29.NOTICES.

 

All notices or other communications hereunder shall be in writing and shall be
deemed to have been given (A) if delivered by hand, by messenger or by an
express delivery service (FedEx, UPS, etc.), then if and when delivered (or if
delivery is refused, when refused) to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (B) if mailed, then
on the third Business Day following the date on which such communication is
deposited in the United States mails, by first class registered or certified
mail, return receipt requested, postage prepaid, and addressed to the respective
parties at the below addresses (or at such other address as a party may
hereafter designate for itself by notice to the other party as required
hereby).  Notice by counsel to a party shall be deemed notice from such party.

 

If to Landlord:

SHIGO 10 PO Owner LLC

c/o Synergy Investments

100 Franklin Street, Suite 200

Boston, MA 02110

Attention:  Senior Director of Leasing

 

 

with a copy to:

Paul L. Baccari, Esquire

Rubin and Rudman LLP

50 Rowes Wharf

Boston, MA 02110

 

 

If to Tenant:

And before the Commencement Date, then to:

 

Albireo Pharma, Inc.

50 Milk Street

Boston, MA 02109

Attention:  Tom Shea, Chief Financial Officer

 

 

with a copy to:

Stephen T. Langer, Esquire

Langer & McLaughlin LLP

535 Boylston Street

Boston, MA 02116

 

And on or after the Commencement Date, then to:

 

Albireo Pharma, Inc.

10 Post Office Square

Boston, MA 02109

Attention:  Tom Shea, Chief Financial Officer

 

 

with a copy to:

Stephen T. Langer, Esquire

Langer & McLaughlin LLP

535 Boylston Street

Boston, MA 02116

 

SECTION 30.RULES AND REGULATIONS.

 

Tenant shall faithfully observe and comply with the rules and regulations, if
any, as Landlord hereafter at any time or from time to time may make and may
communicate in writing to Tenant (“Rules and Regulations”).  If the provisions
of this Lease conflict with any such Rules and Regulations then the

31

--------------------------------------------------------------------------------

provisions of this Lease shall control.  Nothing contained in this Lease shall
be construed to impose upon Landlord any duty or obligation to enforce the Rules
and Regulations or the terms, covenants, or conditions in any other lease as
against any other tenant, and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, or any other tenant’s servants,
employees, agents, visitors, invitees, or licensees.  Landlord shall not enforce
the Rules and Regulations arbitrarily.

 

SECTION 31.QUIET ENJOYMENT.

 

So long as this Lease is in full force and effect, and Tenant is not in an Event
of Default beyond any applicable notice and cure period, Tenant shall and may
peaceably and quietly have, hold, and enjoy the Premises in accordance with this
Lease for the Term free from disturbance by Landlord or anyone claiming by,
through, or under Landlord.

 

SECTION 32.LANDLORD’S DEFAULT.

 

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord fails to perform or observe any
obligation of this Lease and such failure continues, after written notice given
by or on behalf of Tenant to Landlord, for more than thirty (30) days (or such
longer period as may be necessary to cure such default, provided that Landlord
commences such cure within the thirty (30) day period and thereafter diligently
pursues the same to completion).

 

SECTION 33.Limitation of liability.

 

The liability of Landlord and Landlord’s Agents to Tenant (or any person or
entity claiming by, through or under Tenant) under the terms of this Lease or
any matter relating to or arising out of the occupancy or use of the Premises
and/or other areas of the Property shall be limited to Tenant’s actual direct,
but not consequential, damages therefor and shall be recoverable only from
Landlord’s interest in the Building, together with the rents, issues, profits
and proceeds thereof.  Tenant agrees to look solely to Landlord’s interest in
the Building, together with the rents, issues, profits and proceeds thereof, for
the recovery of any judgment against Landlord or Landlord’s Agents.  Neither
Landlord nor Landlord’s Agents shall be personally liable for any such judgment,
award or deficiency after execution thereon and Tenant hereby waives and
releases such personal liability on behalf of itself and all persons claiming
by, through or under Tenant.  The limitations of liability contained in this
Section 33 shall apply equally and inure to the benefit of the Landlord and
Landlord’s Agents, present and future advisors, beneficiaries, participants,
representatives and their respective constituent partners, members,
shareholders, trustees, heirs, successors and assigns.  Under no circumstances
shall any present or future general or limited partner of Landlord (if Landlord
is a partnership), member of Landlord (if Landlord is a limited liability
company) or trustee or beneficiary (if Landlord or any partner or member of
Landlord is a trust) have any liability for the performance of Landlord’s
obligations under this Lease, nor shall negative capital account of any
constituent partner or member in Landlord (or in a constituent member or partner
of Landlord) nor any obligation of any constituent member or partner of Landlord
(or in any other constituent member or partner of Landlord) to restore a
negative capital account or to contribute or loan capital to Landlord (or to any
constituent member or partner of Landlord), at any time be deemed to be the
property or an asset of Landlord or such other constituent member or partner
(and neither Tenant nor any of its successors or assigns shall have any right to
collect, enforce or proceed against or with respect to any such negative capital
account of such a member’s or partner’s obligation to restore or
contribute).  Notwithstanding any contrary provision herein, neither Landlord
nor Landlord’s Agents shall be liable for any injury or damage to, or
interference with, Tenant’s business, including loss of profits, rents or other
revenues, loss of business opportunity, loss of goodwill, loss of use, or for
any form of punitive, special or consequential damages, in each case however
occurring.  The foregoing shall be in addition to, and not in limitation of, any
further limitation of liability that might otherwise apply.  Notwithstanding the
foregoing, none of the provisions of this Section 33 shall be deemed to release
any insurance carrier that insures Landlord’s liability to Tenant or to third
parties from any obligation to make any payment to Tenant pursuant to any such
insurance policy, it being agreed that any release of Landlord for any
obligation to Tenant is not intended to and does not release Landlord’s
insurance carrier from the obligation of paying such loss on Landlord’s
behalf.  The provisions of this Section 33 shall survive the expiration or
earlier termination of this Lease.

 

32

--------------------------------------------------------------------------------

Notwithstanding anything contained in this Lease to the contrary, the
obligations of Tenant under this Lease are not intended to be and shall not be
personally binding on, nor shall any resort be had to the personal assets of,
any of its officers, directors, shareholders, employees, agents or their
successors or assigns.  

 

Notwithstanding anything contained in this Lease to the contrary, except as set
forth in Section 22 (Hazardous Matter) and Section 40 (Surrender of Premises;
Holding Over), Landlord hereby waives its right to recover punitive, special or
consequential damages, or to recover any lost profits resulting from or arising
out of any act or omission by Tenant (or any party for whom Tenant is
responsible).  

 

The provisions of this Section 33 shall survive the expiration or earlier
termination of this Lease.

 

SECTION 34.INDEPENDENT COVENANTS.

 

Each covenant and agreement in this Lease shall for all purposes be construed to
be a separate and independent covenant or agreement, and Tenant hereby waives
the benefit of any statute or case law to the contrary.  Tenant acknowledges and
agrees that its covenant to pay Base Rent and Additional Rent hereunder is
independent of Landlord’s obligations hereunder, and that in the event that
Tenant shall have a claim against Landlord, Tenant shall not have the right to
deduct the amount allegedly owed to Tenant from any Base Rent or Additional Rent
due hereunder or to terminate this Lease, it being understood that Tenant’s sole
remedy for recovering upon such claim shall be to bring an independent legal
action against Landlord.

 

SECTION 35.SEVERABILITY.

 

If any provision in this Lease or the application thereof shall to any extent be
invalid, illegal or otherwise unenforceable, the remainder of this Lease, and
the application of such provision other than as invalid, illegal or
unenforceable, shall not be affected thereby; and such provisions of this Lease
shall be valid and enforceable to the fullest extent permitted by law.

 

SECTION 36.WAIVER OF COUNTERCLAIMS.

 

If Landlord commences any summary proceeding for possession of the Premises
based on an Event of Default by Tenant hereunder, Tenant hereby waives the right
to interpose any non‑compulsory counterclaim of whatever nature or description
in any such proceeding; provided, however, that Tenant shall have the right to
bring a separate action against Landlord to the extent otherwise allowed under
this Lease as long as Tenant does not attempt to have such action joined or
otherwise consolidated with Landlord’s summary proceeding.

 

SECTION 37.COSTS AND EXPENSES.

 

In the event of any litigation between Landlord and Tenant to enforce or
interpret any provision of this Lease or to enforce any right of either party
hereto, the unsuccessful party to such litigation shall pay to the successful
party all actual and commercially reasonable costs and expenses incurred in
connection therewith, including reasonable attorneys’ fees, through all appeals
and in any bankruptcy proceedings.

 

SECTION 38.CONSENTS.

 

Where provision is made in this Lease for Landlord’s consent, and Tenant shall
request such consent, and Landlord shall fail or refuse to give such consent,
Tenant shall not be entitled to any damages for any withholding by Landlord of
its consent, it being intended that Tenant’s sole remedy shall be an action for
specific performance or injunction, and that such remedy shall be available only
in those cases where Landlord has expressly agreed in writing not to
unreasonably withhold its consent.  Furthermore, whenever Tenant requests
Landlord’s consent or approval (whether or not provided for herein), Tenant
shall pay to Landlord, on demand, as Additional Rent, any reasonable expenses
incurred by Landlord (including without limitation reasonable attorneys’ fees
and costs, if any) in connection therewith.

 

SECTION 39.INTENTIONALLY OMITTED.

33

--------------------------------------------------------------------------------

 

SECTION 40.SURRENDER OF PREMISES; HOLDING OVER.

 

40.1Upon the expiration or earlier termination of this Lease, Tenant shall
promptly surrender possession of the Premises to Landlord in good order and
condition and in conformity with the applicable provisions of this Lease,
excepting only reasonable wear and tear, casualty and condemnation.  Tenant
shall surrender to Landlord all keys, key cards, security and access codes to
the Premises and make known to Landlord the combination of all combination locks
which Tenant is required to leave on the Premises.  For purposes of this Lease,
the phrase “reasonable wear and tear” constitutes that normal, gradual
deterioration which occurs due to aging and ordinary use of the Premises despite
reasonable and timely maintenance and repair, but in no event shall the
aforementioned phrase excuse Tenant from its duty to keep the Premises in good
order and condition and otherwise usable, serviceable and tenantable as required
by this Lease.

 

40.2Upon the expiration or earlier termination of this Lease, Tenant shall, at
its sole cost and expense, remove (A) all Alterations that Tenant is required to
remove pursuant to Section 12 of this Lease and (B) all of Tenant’s
Property.  Tenant shall not remove Landlord’s Work (if any).  Tenant shall, at
its sole cost and expense, repair any damage caused by the removal of Tenant’s
Alterations and Tenant’s Property, and perform such other work as is reasonably
necessary to restore the Premises to “move in” condition, excepting only
reasonable wear and tear, casualty and condemnation.  If Tenant fails to remove
any of the foregoing items or to perform any required repairs and restoration,
such failure shall be deemed a holding over by Tenant under Section 40 hereof,
and Landlord may (without liability to Tenant for loss thereof), at Tenant’s
sole cost and expense and in addition to Landlord’s other rights and remedies
under this Lease, at law or in equity: (1) remove and store such items; and/or
(2) upon ten (10) days prior written notice to Tenant, sell such items at
private or public sale for such price as Landlord at its discretion may obtain.
Landlord shall apply the proceeds of any such sale to any amounts due to
Landlord under this Lease from Tenant (including Landlord’s reasonable
attorneys’ fees and other costs incurred in the removal, storage and/or sale of
such items and performance of any required repairs and restoration), with any
remainder to be paid to Tenant.

 

40.3If, after the expiration or earlier termination of this Lease, Tenant fails
to surrender the Premises (or any portion of the Premises) in accordance with
the provisions of this Lease, such occupancy shall be that of a tenancy at
sufferance, in which event Tenant shall pay Landlord (A) as liquidated damages
for such holding over alone, an amount, calculated on a per diem basis for each
day of such unlawful retention, equal to the greater of (1) 150% of the then
current Annual Base Rent, or (2) 150% of the fair market rental for the
Premises, for the time Tenant thus remains in possession, plus, in each case,
all Additional Rent and other sums payable hereunder, and (B) all other damages,
costs and expenses sustained by Landlord by reason of Tenant’s holding
over.  Without limiting any rights and remedies of Landlord resulting by reason
of the wrongful holding over by Tenant, or creating any right in Tenant to
continue in possession of the Premises, all Tenant’s obligations with respect to
the use, occupancy and maintenance of the Premises shall continue during such
period of unlawful retention.  To the maximum extent enforceable by law, if
Tenant holds over for more than thirty (30) days, Tenant covenants and agrees to
exonerate, indemnify, defend, protect and save Landlord, together with (a)
Landlord’s Agents and (b) Landlord’s Insured Parties, from and against any and
all claims, demands, expenses, losses, suits and damages (including reasonable
attorneys’ fees) as may be occasioned by reason of Tenant’s holding over,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom.  The provisions of Section 40 shall
survive the expiration or earlier termination of this Lease.

 

SECTION 41.BROKERs.

 

Except for the Broker(s) listed in Section 1 of this Lease, each party
represents and warrants to the other that they have not made any agreement or
taken any action which may cause anyone to become entitled to a commission as a
result of the transactions contemplated by this Lease, and each will indemnify
and defend the other from any and all claims, actual or threatened, for
compensation by any such third person by reason of such party’s breach of their
representation or warranty contained in this Lease.  Landlord will pay any
commission due to the Broker(s) hereunder pursuant to its separate agreement
with the

34

--------------------------------------------------------------------------------

Broker(s) hereunder subject to execution and delivery of this Lease by Landlord
and Tenant.  The provisions of this Section 41 shall survive the expiration or
earlier termination of this Lease.

 

SECTION 42.OFAC LIST.

 

Tenant represents and warrants that it is not listed, nor is it owned or
controlled by, or acting for or on behalf of any person or entity, on the list
of Specially Designated Nationals and Blocked Persons maintained by the Office
of Foreign Assets Control of the United States Department of the Treasury (“OFAC
List”).  Notwithstanding anything to the contrary herein contained, Tenant shall
not permit the Premises or any portion thereof to be used, occupied or operated
by or for the benefit of any person or entity that is on the OFAC List.  Tenant
shall provide documentary and other evidence of Tenant’s identity and ownership
as may be reasonably requested by Landlord at any time to enable Landlord to
verify Tenant’s identity in order to comply with any legal requirement or
applicable laws.  Tenant acknowledges and agrees that as a condition to the
requirement or effectiveness of any consent to any Transfer by Landlord pursuant
to Section 18, Tenant shall cause the Transferee, for the benefit of Landlord,
to reaffirm, on behalf of such Transferee, the representations of, and to
otherwise comply with the obligations set forth in, this Section 42, and it
shall be reasonable for Landlord to refuse to approve a Transfer in the absence
of such reaffirmation and compliance. Tenant agrees that breach of the
representations and warranties set forth in this Section 42 shall at Landlord’s
election be a default under this Lease for which there shall be no cure.  This
Section 42 shall survive the termination or earlier expiration of the Lease.

 

SECTION 43.GOVERNING LAW; JURISDICTION.

 

This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Property is located.  Tenant hereby consents to the exclusive
jurisdiction of the courts of the state in which the Property is located in any
and all actions or proceedings arising under this Lease, and irrevocably agrees
to service of process in accordance with Section 29 above.  

 

SECTION 44.FORCE MAJEURE.

 

In the event that either party shall be delayed or hindered in or prevented from
the performance of actions required under this Lease, by reason of strikes,
lockouts, labor troubles, inability to procure materials, failure of power,
restrictive governmental laws or regulations, riots, insurrection, war, or other
reasons of a like nature not the fault of the party delayed in performing work
or doing the acts required (each an event of “Force Majeure”), then performance
of such act shall be excused for the period of the delay and the period for such
party’s performance of any such act shall be extended for a period equivalent to
the period of such delay.  The provisions of this Section 44 shall in no event
operate to excuse either party from the prompt payment of any monetary amount or
excuse performance due to lack of funds.  In any case where work is to be paid
for out of insurance proceeds of condemnation awards, due allowance shall be
made, both to the party required to perform such work and to the party required
to make such payments, for delays in the collection of such proceeds or awards.

 

SECTION 45.LEASE NOT TO BE RECORDED.

 

Tenant agrees not to record this Lease, but, if required by applicable law in
order to protect Tenant’s interest in the Premises, each party hereto agrees, on
the request of the other, to execute a so-called notice of lease or memorandum
of lease in recordable form and complying with applicable law and reasonably
satisfactory to Landlord’s attorneys.  In no event shall such document set forth
the Rent or other charges payable by Tenant under this Lease; and any such
document shall expressly state that it is executed pursuant to the provisions
contained in this Lease and is not intended to vary the terms, covenants and
conditions of this Lease.

 

SECTION 46.Lease Not Binding Until Executed and Delivered.

  

 

35

--------------------------------------------------------------------------------

This Lease shall not bind either party unless and until it has been signed and
delivered by Tenant (and Guarantor(s), if any), received and accepted by
Landlord, and then countersigned and redelivered by Landlord to Tenant.

 

SECTION 47.COUNTERPARTS; ELECTRONIC SIGNATURE.

 

This Lease may be executed in two (2) or more counterparts, which when taken
together shall constitute one and the same instrument.  The parties contemplate
that they may be executing counterparts of this Lease by facsimile or PDF or
other electronic means and agree and intend that a signature by facsimile or PDF
or other electronic means shall bind the party so signing with the same effect
as though the signature were an original signature.

SECTION 48.Entire Agreement; Amendment and Modification

.  

This Lease, including all Exhibits attached hereto, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings between the parties,
including all lease proposals, letters of intent and similar documents.  This
Lease may be modified only by a written agreement signed by both Landlord and
Tenant.

SECTION 49.Successors and Assigns.  

 

 

The obligations of this Lease shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided that
Landlord and each successive owner of the Property shall be liable only for
obligations accruing during the period of its ownership or interest in the
Property, and from and after the transfer by Landlord or such successive owner
of its ownership or other interest in the Property, Tenant shall look solely to
the successors in title for the performance of Landlord’s obligations hereunder
arising thereafter.

 

SECTION 50.AUTHORITY.

 

Each party represents, warrants and covenants to the other that (a) it is duly
formed, has legal existence, is in good standing, and is qualified to do
business in the state in which the Building is located, (b) it has full right,
power and authority to enter into this Lease and has taken all corporate or
partnership action, as the case may be, necessary to carry out the transaction
contemplated herein, so that when executed, this Lease constitutes a valid and
binding obligation enforceable in accordance with its terms, and (c) the person
or persons executing this Lease on behalf of such party are duly authorized to
do so.  Landlord reserves the right to require Tenant to provide Landlord with
certificates of legal existence and good standing, corporate resolutions,
authority documents, and such other documents as Landlord may reasonably require
evidencing the foregoing.

 

SECTION 51.EXHIBITS.

 

Additional terms to this Lease, if any, are set forth in the Exhibits attached
hereto, which are incorporated herein by reference as follows:

Exhibit A

Legal Description

Exhibit B

Plan of Premises

Exhibit C

Work Letter

Exhibit D

Concept Plan

Exhibit E

Building Finish Specifications

Exhibit F

Form of Commencement Agreement

 

SECTION 52.EXTENSION OPTION.

 

52.1Extension Option.  Provided that (1) Tenant shall not be in an Event of
Default either at the time of the Extension Notice (as hereinafter defined) or
at the commencement of the Extension Term (as hereinafter defined), and (2)
Tenant has not assigned this Lease or sublet the Premises (or any portion
thereof), except with respect to a Permitted Transfer in accordance with Section
18.7 above,

36

--------------------------------------------------------------------------------

Tenant shall have one (1) option (the “Extension Option”) to extend the Term for
an additional sixty (60) months (the “Extension Term”).  Tenant must exercise
the Extension Option by providing written notice of election to Landlord (the
“Extension Notice”) no more than twelve (12) months and no less than nine (9)
months prior to the scheduled expiration of the Term.  The Annual Base Rent for
the Extension Term shall be one hundred percent (100%) of the Fair Market Base
Rent (as hereinafter defined).  All other terms of this Lease shall apply during
the Extension Term.  If Tenant shall fail to send the Extension Notice within
the time period herein provided, the Extension Option shall cease to exist and
terminate, and Tenant shall have no further opportunity to exercise the
Extension Option.

52.2Fair Market Base Rent.  As used herein, “Fair Market Base Rent” shall mean
the Annual Base Rent which Landlord could reasonably expect to obtain from a
third party for the Premises if Landlord put the same on the market for lease
for a term corresponding to the term offered hereunder, taking into account all
relevant factors, including adjustments (if any) to the base years for Operating
Expenses and Taxes, and the presence or absence of tenant fit-up costs, tenant
improvement allowances, rent concessions, brokerage commissions, reasonable
attorneys’ fees, and the like; provided, however, that in no event shall the
Fair Market Base Rent be less than the Annual Base Rent in effect during the
year immediately preceding the Extension Term.

52.3Rent Proposal.  Fair Market Base Rent shall be determined as
follows:  Landlord shall, within thirty (30) days after receipt of the Extension
Notice propose in writing to Tenant the Fair Market Base Rent to be paid by
Tenant during the Extension Term (the “Rent Proposal”).  Tenant shall have
fifteen (15) days from receipt of Landlord’s Rent Proposal to either accept or
reject Landlord’s Rent Proposal.  If Tenant objects to Landlord’s Rent Proposal,
Tenant shall notify Landlord of such objection in writing (the “Objection
Notice”).  If Tenant shall fail to send the Objection Notice within the fifteen
(15) day time period herein provided, Tenant shall be deemed to have accepted
Landlord’s Rent Proposal.  

52.4Arbitration Process.  If Tenant delivers the Objection Notice, Landlord and
Tenant shall engage in discussions regarding the Fair Market Base Rent for a
period of up to thirty (30) days.  If Landlord and Tenant cannot agree within
thirty (30) days, each party shall appoint a licensed real estate broker having
at least ten (10) years’ experience leasing comparable commercial properties
located in Downtown Boston where the Building is located (and upon the failure
or refusal of Landlord or Tenant to make such appointment within twenty (20)
days after the expiration of the thirty (30) day discussion period referenced
above, the broker appointed by the other party shall determine the Fair Market
Base Rent).  The two brokers so appointed shall endeavor to reach an agreement
as to what the Fair Market Base Rent should be; and if the two brokers cannot
agree in writing as to what the Fair Market Base Rent should be at least thirty
(30) days prior to the beginning of the applicable Extension Term, they shall
appoint a third person who is a licensed real estate broker having at least ten
(10) years’ experience leasing comparable commercial properties located in
Downtown Boston where the Building is located, mutually acceptable to them, to
act as the third broker.  Landlord and Tenant shall each bear the cost of their
respectively appointed brokers. Landlord and Tenant shall equally bear the cost
of the third broker.  The third broker shall be disinterested and shall not have
represented Landlord or Tenant within the past five (5) years.  The brokers
selected by Landlord and Tenant shall each prepare their own determination of
the figure that should be the Fair Market Base Rent (the “Proposed
Determination”) and submit their respective Proposed Determinations in writing
to the third broker promptly after the third broker is chosen.  The third broker
shall meet with the first two brokers to review and discuss the Proposed
Determination submitted by each of them, and promptly thereafter issue his or
her own determination in writing to Landlord and Tenant.  The determination of
the third broker shall be made on the basis of which Proposed Determination
submitted by the first two brokers is closest to what the third broker believes
the Fair Market Base Rent should be, and such determination of the third broker
must be made only by his or her selecting one of the Proposed Determinations
previously submitted in writing by the first two brokers.  The determination of
the third broker (or the determination mutually agreed to by the first two
brokers, if such written agreement is reached by them before the selection of a
third broker is required) shall be binding and conclusive on Landlord and
Tenant.

52.5Lease Amendment.  In the event Tenant properly exercises its Extension
Option as described herein, Landlord and Tenant shall execute and deliver a
confirmatory amendment to this Lease containing all of the terms and conditions
of the Extension Term.  The failure by either party to enter into such an
amendment shall not affect the validity of any exercise by Tenant of its option
hereunder.

37

--------------------------------------------------------------------------------

52.6No Transfer.  Except with respect to a Permitted Transfer in accordance with
Section 18.7 above, Tenant may not assign or otherwise transfer its interest or
rights under Section 52, and any such purported transfer or attempted transfer
shall be null and void, without effect, and shall terminate Tenant’s rights
under Section 52.

 

 

 

[Remainder of Page Intentionally Left Blank.  Signature Page to Follow.]

 

 

 




38

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have set their hands and seals on date
first set forth above.

 

 

Landlord:

 

SHIGO 10 PO Owner LLC,

a Delaware limited liability company

 

 

By:

/s/

David Greaney

 

David Greaney, Authorized Person

 

 

 

 

 

Tenant:

 

ALBIREO PHARMA, INC.,

a Delaware corporation

 

 

By:

/s/ Thomas Shea

Name:

Thomas Shea

Title:

CFO

 

Hereunto duly authorized

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[counterpart signature page]




--------------------------------------------------------------------------------



EXHIBIT A

 

LEGAL DESCRIPTION

 

(CONSISTING OF 3 PAGES, INCLUDING THIS PAGE)

 

  

PARCEL ONE: 10 Post Office Square (Registered and Recorded Land)

 

That certain parcel of land situated in Boston, in the County of Suffolk and the
Commonwealth of Massachusetts, bounded and described as follows:

 

NORTHERLY

on Water Street two hundred thirty-three and 44/100 (233.44) feet;

 

EASTERLY

on Kilby Street fifty-one and 76/100 (51.76) feet;

 

SOUTHERLY

on land formerly of Post Office Square Company by a line running through the
partition wall fifty and 21/100 (50.21) feet;

 

WESTERLY

on the same sixteen-hundredths (16/100ths) of a foot;

 

SOUTHERLY

in part on the same seven and 87/100 (7.87) feet; and in part on another parcel
of land thirty seven and 28/100 (37.28) feet;

 

EASTERLY

on said other parcel twenty-eight and 28/100 (28.28) feet;

 

SOUTHERLY

on land formerly of Post Office Square Company seventy-four and 9/100 (74.09)
feet;

 

SOUTHWESTERLY

on the same twenty-four and 92/100 (24.92) feet;

 

SOUTHEASTERLY

on the same seventeen and 63/100 (17.63) feet; and

 

WESTERLY

on Post Office Square ninety-six and 79/100 (96.79) feet.

 

Included in the above are three parcels of Registered Land and being shown as
Lot B on Land Court Plan 9550D, with Certificate of Title No, 26968, the land
shown on Land Court Plan 13639A, filed with Certificate of Title No. 26757 and
the land shown on Land Court Plan 13751A, filed with Certificate of Title No.
26758.

 

 

PARCEL TWO: Ten Post Office Square (Registered Land)

 

That certain parcel of land situated in Boston, in the County of Suffolk and the
Commonwealth of Massachusetts, bounded and described as follows:

 

SOUTHWESTERLY

by the northeasterly line of Post Office Square, one hundred fifty-six and
18/100 (156.18) feet;

 

WESTERLY

by land now or formerly of Massachusetts Bonding and Insurance Company,
seventeen and 63/100 (17.63) feet;

 

NORTHERLY

by lands of said Massachusetts Bonding and Insurance Company and of Geo. Neiley
et al., Trustees, ninety-nine and 01/100 (99.01) feet;

 

EASTERLY

two and 12/100 (2.12) feet;

 

 

--------------------------------------------------------------------------------

NORTHERLY

forty-eight (48.00) feet;

 

WESTERLY

seven and 70/100 (7.70) feet;

 

SOUTHERLY

seven and 60/100 (7.60) feet;

 

SOUTHWESTERLY

four and 85/100 (4.85) feet;

 

WESTERLY

eighteen and 66/100 (18.66) feet;

 

NORTHWESTERLY

four and 07/100 (4.07) feet; and

 

NORTHERLY

seven and 87/100 (7.87) feet by land now or formerly of W.B. Henderson et al,
Trustees, and Post Office Square Company;

 

EASTERLY

on the same 16/100 (.16) feet; and

 

NORTHERLY

fifty and 21/100 (50.21) feet (the latter line running through the middle of a
twenty inch partition wall) on land now or formerly of W.B. Henderson et al,
Trustees;

 

EASTERLY

by Kilby Street, forty-one and 19/100 (41.19) feet;

 

SOUTHEASTERLY

by land now or formerly of Boston Mutual Life Insurance Company, the line
running through a brick wall, fifty-six and 60/100 (56.50) feet;

 

EASTERLY

three and 29/100 (3.29) feet; and

 

SOUTHERLY

eleven and 28/100 (11.28) feet by said Boston Mutual Life Insurance Company
land;

 

EASTERLY

by said Insurance Company land, and by land now or formerly of Boston Insurance
Company fifty-six and 84/100 (56.84) feet;

 

NORTHERLY

four and 95/100 (4.95) feet; and

 

EASTERLY

fifty and 8/100 (50.08) feet (the latter line running through a brick partition
wall) on land now or formerly of said Boston Insurance Company; and

 

SOUTHEASTERLY

by the northwesterly line of Milk Street ninety-four and 78/100 (94.78) feet.

 

Said lot is shown as Lot One (1) on a subdivision plan drawn by William S.
Crocker, Civil Engineer, dated March 10, 1951, as approved by the Court, filed
in the Land Registration Office as Plan No. 9550E, a copy of a portion of which
is filed with Certificate of Tile No. 53711.

 

 

PARCEL THREE: Air Shaft Parcel (Registered and Recorded Land)

 

That certain parcel of land situated in Boston, Suffolk County, Massachusetts,
bounded and described as follows:

 

NORTHERLY

by land now or formerly of Water Street Company thirty-seven and 28/100 (37.28)
feet;

 

WESTERLY

by the same (partly by the end of a way 10 feet wide) and by land formerly of
Post Office Square Company thirty and 40/100 (30.40) feet; and

 

SOUTHERLY

forty-eight (48) feet;

 

--------------------------------------------------------------------------------

 

EASTERLY

seven and 70/100 (7.70) feet;

 

NORTHERLY

seven and 60/100 (7.60) feet;

 

NORTHEASTERLY

four and 85/100 (4.85) feet;

 

EASTERLY

eighteen and 66/100 (18.66) feet; and

 

SOUTHEASTERLY

four and 07/100 (4.07) feet.

 

Containing approximately one thousand two hundred three (1,203) square feet and
being shown as “W.B. Henderson et al, Trustees and Post Office Square Co.” on a
plan by William S. Crocker, Civil Engineer, dated March 10, 1951, filed with the
Land Registration Office in Boston as Land Court Plan No. 9550E.

 

 

  

 

  

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

 

PLAN OF PREMISES

 

 

 

[g201702102053088737972.jpg]

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

 

WORK LETTER

 

 

Landlord, at Landlord’s sole cost and expense, shall perform the work shown on
the Concept Plan, which work shall include the following items to the extent not
already shown on the Concept Plan:

 

1.

Exposed hard ceiling in all open areas and Building Standard 2x2 suspended in
rooms.

 

2.

2x2 LED drop in lights in rooms; linear pendants in open areas.

 

3.

Electrical to include all lighting, furniture power, and one floor core in
conference room.

 

4.

LVT plank flooring throughout open areas (non-Building Standard) with Building
Standard carpet tile in office/meeting/conference rooms.

 

5.

Butt glazed glass in conference rooms and offices.

 

6.

All new wood doors (glass inserts in offices and conference).

 

7.

Finishes to match 5th floor spec suite across hall from the Premises.

 

8.

New Wolf kitchen cabinets and solid surface counters with under mount sink and
stainless faucet (non-Building Standard).

 

9.

New paint throughout including hard ceiling.

 

10.

New 4" vinyl cove base throughout.

 

 

 

NOTE:

Tenant responsible for appliances, tel/data, a/v and security/card reader system
(if applicable).

 

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

CONCEPT PLAN

 

 

 

[g201702102053095587973.jpg]

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------



EXHIBIT E

 

Building finish specificationS

 

(CONSISTING OF 3 PAGES, INCLUDING THIS PAGE)

 

 

[g201702102053095797974.jpg]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Finish Specification

Building Standards

100 Franklin Street, Suite 200

Boston, MA,

02110

Tenant Standards

*The specified standards below are to be met, where applicable on the new tenant
improvement work. Existing conditions to remain and/or be matched unless
otherwise noted in the lease agreements.

Wall Construction

•

New Interior walls shall be constructed of 2 1/2" of 3 5/8” metal studs with
5/8” gypsum wallboard on both sides

•

Interior walls shall extend to 6” above the ceiling grid

•

New Conference Room walls shall extend to the underside of structure above with
5/8” gypsum board on each side and 3 1/2” fiberglass insulation between studs

•

New demising and corridor walls shall be constructed of 3-5/8” mental studs with
5/8” gypsum board on each side and 3-1/2” fiberglass Insulation between studs.
Walls to extend to the underside of structure above.

Walls to be fire rated as required by code.

Lighting

Suspended ceilings will receive 2’x2’ and/or 2’x4’ ZR Series (or equivalent) LED
drop in fixtures - Color: White

Exposed/hard ceilings will receive 4’ and/or 8’ suspended pendant lighting -
Color: White

Manufacturer: Alera Curv, Arcos or equivalent - Color: White

Suspended Ceilings

Ceiling Tile: White USG: 4221 or equivalent 2x2 or 2x4

Ceiling Grid: White 15/16” Suspension Grid System

*Ceiling grid and tiles may vary when matching existing or existing is to remain

Electrical

•

(2) receptacles per office

•

Receptacles for Office Equipment up to 3 locations

•

One electrical duplex receptacle shall be provided at 20’-0” on center in
corridors.

•

GFCI Outlets in Kitchen/wet areas

All tel/data wiring above ceiling must be plenum rated and is to be provided by
tenant.

Doors

•

Solid core paint grade wood slabs typical dimension 3’-0” x 7’-0”

•

Frames to be H.M. knockdown type

•

Hardware to be satin nickel or similar standard finish

•

Passage sets for closets, storage areas, kitchens, conference rooms and offices
–

Cylindrical Lockset with Master Key System for suite entry doors

 

--------------------------------------------------------------------------------

Finish Specification

Building Standards

100 Franklin Street, Suite 200

Boston, MA,

02110

Carpeting

Manufacturer/product information: Mohawk Quick Ship Modular Carpet Tile –
selection TBD

Comment: Open office areas, private offices, phone rooms, meeting rooms and
conference rooms shall receive Synergy building standard carpet tile, using
standard installation patterns

Vinyl Composite Tile (VCT)

Manufacturer/product information: Armstrong Standard Excelon 12’x12’ – selection
TBD

Comment: Kitchen/break rooms, copy rooms, server rooms , and janitor closets
shall receive 12”x12” vinyl composite tile

Wall Base

Manufacturer/product information: Johnsonite 4” Vinyl Cove Base – selection TBD

Paint

Manufacturer/product information: Benjamin Moore – selection TBD

Comment: All painted surfaces to receive (1) coat of primer and (2) coats of
finish. Up to 3 wall colors (Locations TBD on Final plans)

Millwork

Cabinet Manufacturer/product information: Wolf Home Products Model: Dartmouth –
selection TBD

Layout as Determined on Final Plans.

Doors and drawer hardware to be standard wire pulls

Laminate Counter Top

Manufacturer/product information: Wilsonart High Pressure Laminate Standard
Designs – selection TBD

Tenant Responsibilities

•

Furniture and associated wires, conduits, whips and connections

•

Appliances

•

Tel/Data Equipment, associated labor and materials for all cabling and conduit

•

Floor coring/floor boxes to supply power/data to tenant furniture or equipment

•

Audio Visual/Media Equipment devices and associated mounting and/or cabling

•

Server room Cooling

•

Electronic Security systems including:

- Surveillance equipment and associated mounting and/or cabling

- Proximity readers and associated cabling and/or mounting

- Door release buttons and associated cabling and/or mounting including fire
alarm tie-in if required

- Electronic door locks and associated wiring

 

--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF COMMENCEMENT AGREEMENT

 

(CONSISTING OF 3 PAGES, INCLUDING THIS PAGE)

 

THIS COMMENCEMENT AGREEMENT (this “Commencement Agreement”) is entered into by
and between SHIGO 10 PO Owner LLC, a Delaware limited liability company
(“Landlord”) and Albireo Pharma, Inc., a Delaware corporation (“Tenant”) as of
____________________, 20__.  

W I T N E S S E T H    T H A T:

WHEREAS, Landlord and Tenant entered into that certain Office Lease Agreement
dated as of ____________________, 2017 (the “Lease”);

WHEREAS, the Lease relates to the premises (the “Premises”) measuring
approximately 5,116 rentable square feet located on the fifth (5th) floor of the
South Tower of the building known and numbered as 10 Post Office Square, Boston,
MA (the “Building”); and

WHEREAS, Landlord and Tenant wish to memorialize their understanding with
respect to the Commencement Date and certain other terms set forth in the
Lease.  

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.

The Commencement Date is [insert date].

2.

The Expiration Date is [insert date].

3.

Payment of Base Rent as set forth in Section 1 of the Lease shall commence in
full force and effect as of [insert date].

4.

Payment of (a) Tenant’s Share of Tax Increases as set forth in Sections 1 and 6
of the Lease shall commence in full force and effect as of July 1, 2018 and (b)
Tenant’s Share of Expense Increases as set forth in Sections 1 and 6 of the
Lease shall commence in full force and effect as of January 1, 2018.

5.

Tenant has paid pre-paid rent in the amount of $[insert amount], which shall
apply to the period starting on [insert date] and ending on [insert date].

6.

Tenant has placed with Landlord a [security deposit / letter of credit] in the
amount of $[insert amount].

7.Tenant hereby confirms the following as of the date hereof:

 

a.

That Landlord has delivered, and Tenant has accepted, possession of the Premises
pursuant to the terms of the Lease.

 

b.

That, to the best of Tenant’s actual knowledge based on a visual inspection, all
conditions under the Lease to be satisfied by Landlord as of the date hereof
(including, without limitation, all work to be performed by Landlord in the
Premises and all allowances or monies to be paid to or for the benefit of
Tenant) have been satisfied.  

8.

This Commencement Agreement, each and all of the provisions hereof, shall inure
to the benefit, or bind, as the case may require, the parties hereto, and their
respective successors and assigns, subject to the restrictions upon assignment
and subletting contained in the Lease.

 

--------------------------------------------------------------------------------

9.

Unless otherwise defined herein, all capitalized terms shall have the same
meaning ascribed to them in the Lease.

 

 

 

[Remainder of Page Intentionally Left Blank.  Signature Page to Follow.]

 

 

 




 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have caused this Commencement Agreement
to be executed as of the date set forth above.

 

Landlord:

 

SHIGO 10 PO Owner LLC,

a Delaware limited liability company

 

 

By:

 

 

 

David Greaney, Authorized Person

 

 

 

 

 

Tenant:

 

ALBIREO PHARMA, INC.,

a Delaware corporation

 

 

By:

 

Name:

 

Title:

 

 

Hereunto duly authorized

 

 

 

[counterpart signature page]

 

 

 

 

 

 